EXHIBIT 10.8

 

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES
MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF
(A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS OR (B) AN
APPROPRIATE EXCEPTION UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS OR (II)
UNLESS SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.  ANY TRANSFEREE OF THIS NOTE SHOULD CAREFULLY REVIEW THE TERMS OF
THIS NOTE, INCLUDING SECTION 4(c)(viii) HEREOF.

 

AMENDED AND RESTATED SUBORDINATED CONVERTIBLE NOTE

 

THIS AMENDED AND RESTATED SUBORDINATED CONVERTIBLE NOTE (THIS “NOTE”) IS AN
AMENDMENT AND RESTATEMENT TO THAT CERTAIN PROMISSORY NOTE DATED APRIL 26, 2006
IN THE ORIGINAL PRINCIPAL AMOUNT OF THIRTY SEVEN MILLION FIFTY THOUSAND DOLLARS
($37,500,000.00) (THE “ORIGINAL NOTE”) MADE BY MEDICOR LTD., A DELAWARE
CORPORATION (THE “COMPANY”), AS SUCCESSOR TO INTERNATIONAL INTEGRATED
INCORPORATED, A BRITISH VIRGIN ISLANDS CORPORATION, IN FAVOR OF INTERNATIONAL
INTEGRATED INDUSTRIES, LLC, A NEVADA LIMITED LIABILITY COMPANY (“IIINV”), AND
SUBSEQUENTLY ASSIGNED AND TRANSFERRED BY IIINV PURSUANT TO THAT CERTAIN ALLONGE
TO PROMISSORY NOTE DATED APRIL 26, 2006 TO SIRIUS CAPITAL LLC, A DELAWARE
LIMITED LIABILITY COMPANY (“SIRIUS”).  IN CONSIDERATION OF THE AMENDMENT AND
RESTATEMENT OF THE ORIGINAL NOTE,  THE COMPANY IS ISSUING AS OF THE DATE HEREOF
TO SIRIUS A WARRANT TO PURCHASE 2,343,750 SHARES OF THE COMPANY’S COMMON STOCK,
PAR VALUE $0.001 PER SHARE.  THIS NOTE IS MADE IN PLACE OF THE ORIGINAL NOTE.

 

ALL INDEBTEDNESS EVIDENCED BY THIS NOTE IS SUBORDINATED TO OTHER INDEBTEDNESS
PURSUANT TO, AND TO THE EXTENT PROVIDED IN, AND IS OTHERWISE SUBJECT TO THE
TERMS OF, THE SUBORDINATION AGREEMENT, DATED APRIL 26, 2006 (AS AMENDED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “SUBORDINATION
AGREEMENT”), BY AND AMONG THE COMPANY, SILVER OAK CAPITAL, L.L.C., A DELAWARE
LIMITED LIABILITY COMPANY, AS “COLLATERAL AGENT”, AND THE HOLDERS FROM TIME TO
TIME OF THE SUBORDINATED OBLIGATIONS (AS DEFINED THEREIN), INCLUDING, WITHOUT
LIMITATION, THIS NOTE.

 

April 26, 2006

 

$37,500,000.00

 

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of Sirius or
registered assigns (the “Holder”) the principal amount of Thirty Seven Million
Five Hundred Thousand United States Dollars ($37,500,000.00) when due, whether
upon maturity, acceleration, redemption or otherwise, and to pay interest
(“Interest”) on the unpaid principal balance hereof on each Interest Payment

 

--------------------------------------------------------------------------------


 

Date (as defined in Section 3(a)) and upon maturity, or earlier upon conversion,
acceleration or redemption pursuant to the terms hereof, at the Applicable
Interest Rate (as defined in Section 3(a)).  Interest on this Note payable on
each Interest Payment Date and upon maturity, or earlier upon conversion,
acceleration or redemption pursuant to the terms hereof, shall accrue from the
Issuance Date (as defined in Section 3(a)) and shall be computed on the basis of
a 360-day year and actual days elapsed.

 

1.             Other Notes.  This Note and all Other Notes (as defined in
Section 3(a)) issued by the Company and all notes issued in exchange therefor or
replacement thereof are collectively referred to in this Note as the “Notes.”

 

2.             Payments; Subordination.  In accordance with the Subordination
Agreement and notwithstanding anything to the contrary herein, prior to the
indefeasible payment in full in cash of the Senior Notes (as defined below), all
interest on this Note shall be paid only by adding such interest to the
principal amount of this Note.  Subject to the foregoing sentence, all payments
of principal of, and interest on, this Note (to the extent such principal or
interest is not converted into Shares (as defined in Section 3(a)), in
accordance with the terms hereof) shall be made in lawful money of the United
States of America by wire transfer of immediately available funds to such
account as the Holder may from time to time designate by written notice in
accordance with the provisions of this Note.  The Company has no right, but
under certain circumstances may have an obligation, to make payments of
principal of this Note in cash prior to the Maturity Date (as defined in Section
3(a)).  Whenever any amount expressed to be due by the terms of this Note is due
on any day that is not a Business Day (as defined in Section 3(a)), the same
shall instead be due on the next succeeding day that is a Business Day (unless
in the case of interest, such next succeeding Business Day would be in the
following calendar month, in which case such payment will be made on the
immediately preceding Business Day).  Each capitalized term used herein, and not
otherwise defined, shall have the meaning ascribed thereto in that certain
Securities Purchase Agreement dated as of April 26, 2006 among the Company and
the Persons (as defined above) referred to therein (as such agreement may be
amended from time to time as provided in such agreement (the “Securities
Purchase Agreement”)).

 

The Holder of this Note agrees, for itself and each future holder of this Note,
that this Note is expressly “subordinate and junior in right of payment” (as
that phrase is defined in the Subordination Agreement) to those certain Senior
Secured Convertible Notes dated as of April 26, 2006 (as amended, supplemented
or otherwise modified from time to time, the “Senior Notes”) made by the Company
in favor of those persons listed in the Schedule of Purchasers attached to the
Securities Purchase Agreement.

 

3.             Definitions.

 

(a)           Certain Defined Terms.  For purposes of this Note, the following
terms shall have the following meanings:

 

“€” means Euros.

 

“£” means Pound Sterling.

 

“3-Month LIBOR Rate” means the London Interbank Offered Rate of LIBOR with
respect to a three-month period for deposits of Dollars as reported by Bloomberg
Financial Markets (or any successor thereto, “Bloomberg”) at approximately 10:00
a.m. (New York City time) through its “LIBOR Rates” function (accessed by typing
“LR” [GO] on a Bloomberg terminal, and looking at the row entitled “3 MONTH” and
under the column entitled “DOLLAR LIBOR”) (or such other page as may replace
that page on that service, or such other service as may be selected jointly by
the Company and the holders of at least a majority of the aggregate principal
amount of the Notes then Outstanding).  If such rate appears on the Bloomberg
LIBOR Rates page on any date of determination of the 3-Month LIBOR Rate (a

 

2

--------------------------------------------------------------------------------


 

“LIBOR Determination Date”), the 3-Month LIBOR Rate for such date of
determination will be such rate.  If on any LIBOR Determination Date such rate
does not appear on the Bloomberg LIBOR Rates page, the Company and such holders
of the Notes will jointly request each of four major reference banks in the
London interbank market, as selected jointly by the Company and the holders of
at least a majority of the aggregate principal amount of the Notes then
Outstanding, to provide the Company with its offered quotation for United States
dollar deposits for the upcoming three-month period, to prime banks in the
London interbank market at approximately 4:00 p.m., London time on any such
LIBOR Determination Date and in a principal amount that is representative for a
single transaction in Dollars in such market at such time.  If at least two
reference banks provide the Company with offered quotations, 3-Month LIBOR Rate
on such LIBOR Determination Date will be the arithmetic mean of all such
quotations.  If on such LIBOR Determination Date fewer than two of the reference
banks provide the Company with offered quotations, 3-Month LIBOR Rate on such
LIBOR Determination Date will be the arithmetic mean of the offered per annum
rates that three major banks in New York City selected jointly by the Company
and the holders of at least a majority of the aggregate principal amount of the
Notes then Outstanding quote at approximately 11:00 A.M. in New York City on
such LIBOR Determination Date for three-month Dollar loans to leading European
banks, in a principal amount that is representative for a single transaction in
Dollars in such market at such time.  If these New York City quotes are not
available, then the 3-Month LIBOR Rate determined on such LIBOR Determination
Date will continue to be the 3-Month LIBOR Rate as then currently in effect on
such LIBOR Determination Date.

 

“Affiliate” has the meaning ascribed to such term in Rule 12b-2 of the General
Rules and Regulations under the 1934 Act; provided, that for purposes of this
Note no holder hereof shall be deemed an Affiliate of the Company by virtue of
holding this Note.

 

“Allocation Percentage” means, with respect to each holder of Notes as of the
date of any determination, a fraction of which the numerator is the aggregate
principal amount of the Notes held by such holder on such date, and of which the
denominator is the aggregate principal amount of the Notes Outstanding on such
date.

 

“Applicable Interest Rate” initially shall mean the per annum interest rate
equal to the sum of (a) the 3-Month LIBOR Rate in effect on the LIBOR
Determination Date that is two Business Days preceding the Issuance Date and (b)
six percent (6.00%); provided, however, that on each Interest Payment Date, such
rate shall be adjusted to the per annum interest rate equal to the sum of (a)
the 3-Month LIBOR Rate in effect on the LIBOR Determination Date that is two
Business Days preceding such Interest Payment Date and (b) six percent (6.00%). 
Each Applicable Interest Rate will be applicable as of and after the Interest
Payment Date to which it relates to, but not including, the next succeeding
Interest Payment Date.

 

“Approved Stock Plan” means any employee benefit plan that has been approved by
the board of directors and stockholders of the Company prior to the Issuance
Date, pursuant to which the Company’s securities may be issued to any employee,
officer or director for services provided to the Company.

 

“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the city of New York are authorized or required by law to
remain closed; provided that if such date is a LIBOR Determination Date, it
shall also be a day on which banks in London, England are open for dealings in
U.S. Dollars in the London Interbank Market.

 

“Capital Lease Obligation” means, as to any Person, any obligation that is
required to be classified and accounted for as a capital lease on a balance
sheet of such Person prepared in accordance with GAAP and the amount of such
obligation shall be the capitalized amount thereof, determined in accordance
with GAAP.

 

3

--------------------------------------------------------------------------------


 

“Capital Expenditures” means for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries.

 

“Change of Control” means (i) any sale, lease, exchange or other transfer (in
one transaction or a series of related transactions) of all or substantially all
of the assets of the Company (including, for the avoidance of doubt, the sale of
all or substantially all of the assets of the Company’s Subsidiaries in the
aggregate) to any Person or group of related Persons (as defined in Section
13(d) of the Securities Exchange Act of 1934, as amended (the “1934 Act”), (ii)
the approval by the holders of the Company’s capital stock of any plan or
proposal to effect the liquidation, dissolution or winding up of the Company,
(iii) any Person or group of related Persons (other than Permitted Holders)
shall become the beneficial owner (as defined in Rule 13d-3 under the 1934 Act)
of the outstanding Shares representing more than 50% of the aggregate voting
power of all classes of the voting securities of the Company or (iv) the
consolidation, merger or other business combination of the Company with or into
another Person (other than (A) a consolidation, merger or other business
combination in which holders of the Company’s voting power immediately prior to
the transaction continue after the transaction to hold, directly or indirectly,
a majority of the combined voting power of the surviving entity or entities
entitled to vote generally for the election of a majority of the members of the
board of directors (or their equivalent if other than a corporation) of such
entity or entities, or (B) pursuant to a migratory merger effected solely for
the purpose of changing the jurisdiction of incorporation of the Company).

 

“Common Stock” means (A) the Company’s common stock, $0.001 par value per share,
and (B) any capital stock resulting from a reclassification of such common
stock.

 

“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 

“Conversion Amount” means either (A) in the case of a conversion pursuant to
Section 4, the sum of (1) the Principal to be converted, redeemed or otherwise
with respect to which the determination is being made and (2) the Interest
Amount with respect to the amount referred to in the immediately preceding
clause (1), or (B) in the case of an Interest Conversion (as defined in
Section 8), the Interest Conversion Amount.

 

“Conversion Price” means, as of any Conversion Date or other date of
determination, the Fixed Conversion Price; provided that for purposes of an
Interest Conversion pursuant to Section 8, the Conversion Price shall mean 93%
of the Weighted Average Price of the Common Stock on each of the five (5)
Trading Days ending on the Trading Day immediately preceding the Interest
Conversion Date applicable to any such Interest Conversion for which such
determination is being made.

 

“Convertible Securities” means any stock or securities (other than Options)
directly or indirectly convertible into or exchangeable or exercisable for
Shares.

 

“Default” means any event or circumstance that is, or with the giving of notice
or lapse of time or both, would be an Event of Default.

 

“Dollars” or “$” means United States Dollars.

 

4

--------------------------------------------------------------------------------


 

“Eurosilicone Agreement” means that certain Agreement for the Sale and Purchase
of the Shares of Laboratories Eurosilicone SA, dated May 17, 2004, by and among
the Company and the sellers named therein, which agreement has not been amended,
supplemented or otherwise modified since such date.

 

“Excluded Taxes” means, with respect to the Holder, or any other recipient of
payment to be made by or on account of any obligations of the Company or any of
its Subsidiaries under the Notes or the Warrants, (A) income or franchise taxes
imposed on (or measured by) its net income by the United States of America or
any other jurisdiction under the laws of which such recipient is organized, its
principal offices are located, it is resident for tax purposes or to which it
has a connection giving rise to such taxes other than by reason of the
transactions contemplated by this Note, including the holding of the Notes, and
enforcing its rights thereunder (B) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction in
which the Holder or recipient is treated as doing business, (C) any Taxes
imposed by reason of a Holder or recipient failing to provide forms or
certifications it is legally able to provide that would reduce or eliminate such
Taxes and that are reasonably requested by the Company.

 

“Exempted Issuances” means (A) Shares issued or deemed to have been issued by
the Company pursuant to an Approved Stock Plan; (B) Shares issued or deemed to
have been issued upon the conversion, exchange or exercise of any Option or
Convertible Security outstanding on the date prior to the Issuance Date,
provided that the terms of such Option or Convertible Security are not amended
or otherwise modified on or after the Issuance Date, and provided that the
conversion price, exchange price, exercise price or other purchase price is not
reduced, adjusted or otherwise modified and the number of Shares issued or
issuable is not increased (whether by operation of, or in accordance with, the
relevant governing documents or otherwise) on or after the Issuance Date; (C)
Shares issued or deemed to have been issued by the Company upon conversion of
the Notes or exercise of the Warrants; and (D) Shares issued or deemed to have
been issued by the Company upon conversion of the Senior Notes or exercise of
the warrants issued to the holders of the Senior Notes (the “Senior Warrants”).

 

“Fixed Conversion Price” means, as of any Conversion Date or other date of
determination, $4.00, subject to adjustment as provided herein.

 

“Forced Conversion” means an Interest Conversion or a Company Conversion, as
applicable.

 

“Forced Conversion Date” means an Interest Conversion Date or a Company
Conversion Date, as applicable.

 

“Forced Conversion Notice” means an Interest Conversion Notice or a Company
Conversion Notice, as applicable.

 

“Forced Conversion Notice Date” means an Interest Conversion Notice Date or a
Company Conversion Notice Date, as applicable.

 

“Fundamental Conditions” when used in reference to a Forced Conversion, means,
as of any date of determination, (i) with respect to any Interest Conversion,
the aggregate Interest Conversion Amount of all the Notes shall not exceed
fifteen (15%) of the product of (A) the arithmetic average of the daily dollar
trading volume (as reported by Bloomberg) of the Common Stock on its Principal
Market over the twenty (20) consecutive Trading Days ending on and including the
date that is immediately preceding the Interest Conversion Notice Date,
multiplied by (B) the number of expected Trading Days during the Interest
Conversion Period to which the Interest Conversion Notice relates, as set forth
therein; (ii) on each day during the period beginning forty-five (45) days prior
to the Forced Conversion Notice Date and ending on and including the applicable
Forced Conversion Date, the Common Stock shall be listed on the American Stock
Exchange or another nationally recognized stock exchange or quoted on The NASDAQ

 

5

--------------------------------------------------------------------------------


 

Stock Market, Inc. (“NASDAQ”) and the Common Stock shall not have been suspended
from trading on any such market or exchange nor shall delisting or suspension by
any such market or exchange have been threatened either (A) in writing by such
market or exchange or (B) by falling below the minimum listing maintenance
requirements of such market or exchange; (iii) during the period beginning on
and including the Issuance Date and ending on and including the Forced
Conversion Date, there shall not have occurred either (x) the public
announcement of a pending, proposed or intended Change of Control that has not
been abandoned, terminated or consummated and publicly disclosed as such at
least twenty (20) Trading Days prior to the Forced Conversion Date or (y) any
other Triggering Event (as defined in Section 5(c)) or an Event of Default (as
defined in Section 13(a)); (iv) during the period beginning on the Issuance Date
and ending on and including the Forced Conversion Date, the Company shall have
delivered Shares upon conversion of the Notes and upon exercise of the Warrants
on a timely basis as set forth in Section 4(c)(ii) of the Notes and Section 3(a)
of the Warrants; (v) on each day during the period beginning ninety (90) days
prior to the Forced Conversion Notice Date and ending on and including the
applicable Forced Conversion Date, the Company and its Subsidiaries otherwise
shall have been in material compliance with in all respects and shall not have
materially breached or been in breach of any provision or covenant of the Notes
or the Warrants; and (vi) the Company shall have obtained all requisite
approvals (if any) of its stockholders for the issuance of the Shares to the
holders of the Notes and the Warrants.

 

“GAAP” means United States generally accepted accounting principles.

 

“Governmental Authority” means the government of any nation, state or other
political subdivision thereof, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government,
and any corporation or other entity owned or controlled, through stock or
capital ownership or otherwise, by any of the foregoing.

 

“Guarantee and Collateral Agreement” means that certain Guarantee and Collateral
Agreement dated as of April 26, 2006 made by the Company and certain of its
Subsidiaries (the “Guarantors”) in favor of the Collateral Agent (as defined in
the Securities Purchase Agreement).

 

“IIINV Note” means that certain amended and restated subordinated promissory
note dated April 26, 2006 in the original principal amount of $31,039,186.11
made by the Company to IIINV.

 

“Indebtedness” of any Person means, without duplication (A) all indebtedness for
borrowed money, (B) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services (other than unsecured account
trade payables that are (i) entered into or incurred in the ordinary course of
the Company’s and its Subsidiaries’ business, (ii) on terms that require full
payment within ninety (90) days, (iii) not unpaid in excess of fifteen (15) days
beyond invoice due date or are being contested in good faith and as to which
such reserve as is required by GAAP has been made and (iv) not exceeding at any
one time an aggregate among the Company and its Subsidiaries of $500,000), (C)
all reimbursement or payment obligations with respect to letters of credit,
banker’s acceptances, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures, redeemable capital stock or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses, (E) all indebtedness
created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all Capital
Lease Obligations, (G) all indebtedness referred to in clauses (A) through (F)
above secured by (or for which the holder of such indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person that owns such assets or property has not assumed or
become liable for the payment of such indebtedness and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above.

 

6

--------------------------------------------------------------------------------


 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Interest Amount” means, with respect to any Principal, all accrued and unpaid
Interest (including any Default Interest as defined in Section 8(a) on such
Principal through and including such date of determination.

 

“Interest Payment Date” means (i) September 30 and March 31 of each year (or if
such date is not a Business Day, the immediately preceding Business Day),
beginning with September 30, 2006, (ii) the Maturity Date and (iii) each other
date on which any Principal of this Note is paid in accordance with the terms of
this Note.

 

“Issuance Date” means the original date of issuance of this Note, regardless of
any exchange or replacement hereof.

 

“Liens” means, with respect to any asset, any mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind and any restrictive covenant, condition, restriction or exception of any
kind that has the practical effect of creating a mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind (including any of the foregoing created by, arising under or evidenced by
any conditional sale or other title retention agreement, the interest of a
lessor with respect to a Capital Lease Obligation, or any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Maturity Date” means the date that is six (6) months beyond the date that is
the earlier of: (i) the maturity date of the Senior Notes; or (ii) the date in
which the entire principal amount of Senior Notes have been: (y) converted
pursuant to Sections 4 or 9 of the Senior Notes; or (z) redeemed pursuant to
Section 5 of the Senior Notes.

 

“New Securities” means any authorized but unissued securities of the Company
other than (i) Exempted Issuances; (ii) securities issued pursuant to the
acquisition of another Person by the Company or its Subsidiaries by merger,
purchase of all or substantially all of the assets of such Person or other
transaction whereby the Company shall become directly or indirectly the owner of
more than 50% of the aggregate voting power of all classes of the voting
securities of such Person; (iii) shares of Common Stock or Preferred Stock
issued pursuant to any pro rata stock split or stock dividend; and (iv) shares
of Common Stock or Preferred Stock issued pursuant to a Qualified Public
Offering.

 

“Options” means any rights, warrants or options to subscribe for or purchase
Shares or Convertible Securities.

 

“Other Notes” means any subordinated convertible notes, other than this Note,
issued by the Company in connection with any assignment or transfer by the
Holder of any portion of this Note to another Person and all notes issued in
exchange therefor or replacement thereof.

 

“Outstanding” when used with reference to the Notes, means, as of any date of
determination, any Note, or portion thereof (a) which is held by any Person
other than the Company or its Affiliates and (b) for which all principal and
other amounts due thereunder have not been repaid in full by the Company.

 

“Permitted Holders” means the Donald K. McGhan, Jim J. McGhan, Nikki M. Pomeroy
and 1991 III Equity Performance II, LP and their respective Affiliates.

 

“Permitted Lien” means (a)  Liens created by the Security Documents; (b) Liens
existing on the Issuance Date not otherwise described in any other clause of
this definition; (c) Liens for taxes, assessments or other governmental charges
not at the time due and payable so long as the Company and

 

7

--------------------------------------------------------------------------------


 

its Subsidiaries maintain adequate reserves in accordance with GAAP in respect
of such taxes and charges; (d) statutory liens of landlords and Liens arising in
the ordinary course of business in favor of carriers, warehousemen, mechanics,
suppliers, repairmen and materialmen, or other similar Liens imposed by law,
which remain payable without penalty or which are being contested in good faith
by appropriate proceedings diligently prosecuted, which proceedings have the
effect of preventing the forfeiture or sale of the property subject thereto, and
in each case for which adequate reserves in accordance with GAAP are being
maintained; (e) Liens arising in the ordinary course of business in connection
with worker’s compensation, unemployment compensation, unemployment insurance
and other types of social security (excluding Liens arising under ERISA); (f)
attachments, appeal bonds (and cash collateral securing such bonds), judgments
and other similar Liens, for sums not exceeding $500,000 in the aggregate for
the Company and its Subsidiaries, arising in connection with court proceedings,
provided that the execution or other enforcement of such Liens is effectively
stayed; (g) easements, rights of way, restrictions, minor defects or
irregularities in title and other similar Liens arising in the ordinary course
of business and not materially detracting from the value of the property subject
thereto and not interfering in any material respect with the ordinary conduct of
the business of the Company or any Subsidiary; (h) Liens arising solely by
virtue of any statutory or common law provision relating to banker’s liens,
rights of set-off or similar rights and remedies and burdening only deposit
accounts or other funds maintained with a creditor depository institution,
provided that no such deposit account is a dedicated cash collateral account or
is subject to restrictions against access by the depositor in excess of those
set forth by regulations promulgated by the Board of Governors of the Federal
Reserve System and no such deposit account is intended by the Company or any
Subsidiary to provide collateral to the depository institution; and (i) Liens,
including capital leases, solely securing tangible personal property material to
the business that has been purchased through the incurrence of Indebtedness in
an amount not to exceed $250,000 at any one time outstanding.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, Governmental Authority or other entity of any kind, and shall
include any successor (by merger or otherwise) of such entity.

 

“Principal” means the outstanding principal amount of this Note as of any date
of determination.

 

“Principal Market” means, with respect to the Common Stock or any other
security, the principal securities exchange or trading market for the Common
Stock or such other security.

 

“promptly” shall mean as soon as reasonably possible, and in any event within
two (2) Business Days.

 

“Qualified Public Offering” means a bona fide firm commitment underwritten
public offering of the Company’s equity securities pursuant to an effective
registration statement under the 1933 Act, and in which the underwriting is lead
managed by an internationally recognized investment banking firm (which has been
approved by the holders of Notes representing at least a majority of the
aggregate principal amount of the Notes then Outstanding) in which the net price
per share (after deduction of underwriting discounts and commissions) is equal
to or greater than $8.00 (subject to adjustments for stock splits, stock
dividends, combinations, reclassifications and other events) and which results
in gross proceeds of at least $75,000,000.

 

“SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

 

“Security Documents” means the Guarantee and Collateral Agreement and any other
agreements, documents and instruments executed concurrently herewith or at any
time hereafter pursuant to which the Company, its Subsidiaries or any other
Person either (i) guarantees payment or performance of all or any portion of the
obligations hereunder or under any other instruments delivered in connection
with the

 

8

--------------------------------------------------------------------------------


 

transactions contemplated by the Securities Purchase Agreement and/or (ii)
provides, as security for all or any portion of such obligations, a Lien on any
of its assets in favor of the Senior Notes, as any or all of the same may be
amended, supplemented, restated or otherwise modified from time to time.

 

“Shares” means shares of Common Stock.

 

“Subsidiary” means any entity in which the Company, directly or indirectly, owns
twenty percent (20%) or more of the outstanding capital stock, equity or similar
interests or voting power of such entity as of the Issuance Date or at any time
thereafter.

 

“Taxes” means any federal, state, provincial, county, local, foreign and other
taxes (including, without limitation, income, profits, windfall profits,
alternative, minimum, accumulated earnings, personal holding company, capital
stock, premium, estimated, excise, sales, use, occupancy, gross receipts,
franchise, ad valorem, severance, capital levy, production, transfer,
withholding, employment, unemployment compensation, payroll and property taxes,
import duties and other governmental charges and assessments), whether or not
measured in whole or in part by net income, and including deficiencies,
interest, additions to tax or interest, and penalties with respect thereto.

 

“Trading Day” means any day on which the Common Stock is traded on its Principal
Market; provided that “Trading Day” shall not include any day on which the
Principal Market is open for trading for less than 4.5 hours.

 

“Warrants” means the warrant to purchase 2,343,750 Shares issued to Sirius, any
warrants, other than such warrant, issued by the Company in connection with any
assignment or transfer by the holder thereof of any portion of such warrant to
another Person and all warrants issued in exchange or substitution therefor or
replacement thereof.

 

“Weighted Average Price” means, for any security as of any date, the dollar
volume-weighted average price for such security on its Principal Market during
the period beginning at 9:30 a.m. New York City time (or such other time as its
Principal Market publicly announces is the official open of trading) and ending
at 4:00 p.m. New York City time (or such other time as its Principal Market
publicly announces is the official close of trading) as reported by Bloomberg
through its “Volume at Price” functions, or if the foregoing does not apply, the
dollar volume-weighted average price of such security in the over-the-counter
market on the electronic bulletin board for such security during the period
beginning at 9:30 a.m. New York City time (or such other time as such
over-the-counter market publicly announces is the official open of trading), and
ending at 4:00 p.m. New York City time (or such other time as such
over-the-counter market publicly announces is the official close of trading) as
reported by Bloomberg, or, if no dollar volume-weighted average price is
reported for such security by Bloomberg for such hours, the average of the
highest closing bid price and the lowest closing ask price of any of the market
makers for such security as reported in the “pink sheets” by the National
Quotation Bureau, Inc.  If the Weighted Average Price cannot be calculated for
such security on such date on any of the foregoing bases, the Weighted Average
Price of such security on such date shall be the fair market value as mutually
determined by the Company and the holders of Notes representing at least a
majority of the aggregate principal amount of the Notes then Outstanding as to
which such determination is being made.  If the Company and the holders of the
Notes representing at least a majority of the aggregate principal amount of the
Notes then Outstanding as to which such determination is being made are unable
to agree upon the fair market value of the Common Stock, then such dispute shall
be resolved pursuant to Section 4(c)(iii) below with the term “Weighted Average
Price” being substituted for the term “Conversion Price.”  All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during any period during
which the Weighted Average Price is being determined.

 

9

--------------------------------------------------------------------------------


 

4.             Conversion of this Note.  This Note shall be converted into
Shares on the terms and conditions set forth in this Section 4.

 

(a)           Conversion at Option of the Holder.  Subject to the provisions of
Section 7, at any time or times on or after the Issuance Date, the Holder shall
be entitled to convert all or any part of the Principal (and the Interest Amount
relating thereto) into fully paid and nonassessable Shares in accordance with
this Section 4, at the Conversion Rate (as defined in Section 4(b)).  The
Company shall not issue any fraction of a Share upon any conversion.  If the
issuance would result in the issuance of a fraction of a Share, then the Company
shall round such fraction of a Share up or down to the nearest whole share (with
0.5 rounded up).  If any Principal remains outstanding on the Maturity Date,
then all such Principal (and the Interest Amount relating thereto) shall be
repaid as of such date in accordance with Section 4(c)(vii).

 

(b)           Conversion Rate.  The number of Shares issuable upon a conversion
of any portion of this Note pursuant to Section 4 shall be determined according
to the following formula (the “Conversion Rate”):

 

Conversion Amount
Conversion Price

 

(c)           Mechanics of Conversion.  The conversion of this Note shall be
conducted in the following manner:

 

(i)            Holder’s Delivery Requirements.  To convert a Conversion Amount
into Shares on any date (the “Conversion Date”), the Holder shall (A) transmit
by facsimile (or otherwise deliver), for receipt on or prior to 11:59 p.m. New
York City time on such date, a copy of an executed conversion notice in the form
attached hereto as Exhibit I (the “Conversion Notice”) to the Company
(attention:  Corporate Secretary) and (B) if required by Section 4(c)(viii),
surrender to a common carrier for delivery to the Company, no later than three
(3) Business Days after the Conversion Date, the original Note being converted
(or an indemnification undertaking reasonably acceptable to the Company with
respect to this Note in the case of its loss, theft or destruction).  Such
Conversion Notice shall specify whether and in what amounts the Conversion
Amount relates to (i) a conversion at the election of the Holder pursuant to
Section 4(a) at the Fixed Conversion Price, (ii) an Interest Conversion pursuant
to Section 8 or (iii) a Company Conversion pursuant to Section 9, and any such
conversion shall be applied as so specified.

 

(ii)           Company’s Response.  Upon receipt by the Company of a copy of a
Conversion Notice, the Company (I) shall promptly send, via facsimile, a
confirmation of receipt of such Conversion Notice to the Holder and the
Company’s designated transfer agent (the “Transfer Agent”), which confirmation
shall constitute an instruction to the Transfer Agent to process such Conversion
Notice in accordance with the terms herein and (II) on or before the second
(2nd) Business Day following the date of receipt by the Company of such
Conversion Notice (the “Share Delivery Date”) (A) provided that the Transfer
Agent is participating in The Depository Trust Company (“DTC”) Fast Automated
Securities Transfer Program and provided that the Holder is eligible to receive
Shares through DTC, credit such aggregate number of Shares to which the Holder
shall be entitled to the Holder’s or its designee’s balance account with DTC
through its Deposit Withdrawal Agent Commission system, or (B) if the foregoing
shall not apply, issue and deliver to the address as specified in the Conversion
Notice, a certificate, registered in the name of the Holder or its designee, for
the number of Shares to which the Holder shall be entitled.  If this Note is
submitted for conversion, as may be required by Section 4(c)(viii), and the
Principal represented by this Note is greater than the Principal being
converted, then the Company shall, as soon as practicable and in no event later
than three (3) Business Days after receipt of this Note

 

10

--------------------------------------------------------------------------------


 

(the “Note Delivery Date”) and at its own expense, issue and deliver to the
Holder a new Note representing the Principal not converted and cancel this Note.

 

(iii)          Dispute Resolution.  In the case of a dispute as to the
determination of the Conversion Price or the arithmetic calculation of the
Conversion Rate, the Company shall instruct the Transfer Agent to issue to the
Holder the Shares representing the number of Shares that is not disputed and
shall transmit an explanation of the disputed determinations or arithmetic
calculations to the Holder via facsimile within two (2) Business Days of receipt
of the Holder’s Conversion Notice or other date of determination.  If the Holder
and the Company are unable to agree upon the determination of the Conversion
Price or arithmetic calculation of the Conversion Rate within one (1) Business
Day of such disputed determination or arithmetic calculation being transmitted
to the Holder, then the Company shall promptly (and in any event within two (2)
Business Days) submit via facsimile (A) the disputed determination of the
Conversion Price to an independent, reputable investment banking firm agreed to
by the Company and the holders of the Notes representing at least a majority of
the aggregate principal amounts of the Notes then Outstanding as to which such
determination is being made, or (B) the disputed arithmetic calculation of the
Conversion Rate to the Company’s independent, outside accountant, as the case
may be.  The Company shall direct the investment bank or the accountant, as the
case may be, to perform the determinations or calculations and notify the
Company and the Holder of the results no later than two (2) Business Days from
the time it receives the disputed determinations or calculations.  Such
investment bank’s or accountant’s determination or calculation, as the case may
be, shall be binding upon all parties absent demonstrable error.  The costs and
expenses of the investment bank or accountant engaged pursuant to this Section
4(e)(iii) shall be borne by the Company.

 

(iv)          Record Holder.  The Person or Persons entitled to receive the
Shares issuable upon a conversion of this Note shall be treated for all purposes
as the legal and record holder or holders of such Shares on the Conversion Date.

 

(v)           Company’s Failure to Timely Convert.

 

(A)          Cash Damages.  If within three (3) Business Days after the
Company’s receipt of the facsimile copy of a Conversion Notice the Company shall
fail to issue and deliver a certificate to the Holder for, or credit the
Holder’s or its designee’s balance account with DTC with, the number of Shares
to which the Holder is entitled upon the Holder’s conversion of any Conversion
Amount, or if the Company fails to issue and deliver a new Note representing the
Principal to which such Holder is entitled on or before the Note Delivery Date
pursuant to Section 4(c)(ii), then in addition to all other available remedies
that the Holder may pursue hereunder, the Company shall pay additional damages
to the Holder for each day after the Share Delivery Date such conversion is not
timely effected and/or each day after the Note Delivery Date such Note is not
delivered in an amount equal to 0.5% of the sum of (a) in the event the Company
has failed to issue and deliver or credit the Shares to the Holder on or prior
to the Share Delivery Date, the product of (I) the number of Shares not issued
to the Holder or its designee on or prior to the Share Delivery Date and to
which the Holder is entitled and (II) the Weighted Average Price of the Common
Stock on the Share Delivery Date (such product is referred to herein as the
“Share Product Amount”) and (b) in the event the Company has failed to deliver a
Note to the Holder on or prior to the Note Delivery Date, the product of (y) the
number of Shares issuable upon conversion of the Principal represented by the
Note as of the Note Delivery Date and (z) the Weighted Average Price of the
Common Stock on the Note Delivery Date (such product is referred to herein as
the “Note Product Amount”); provided that in no event shall cash damages accrue
pursuant to this Section 4(c)(v)(A) with respect to the Share Product Amount or
the Note Product Amount during the period, if any, in which the Conversion Price
or the arithmetic calculation of the Conversion Rate is subject to a bona fide
dispute that is subject to and being resolved pursuant to, and in compliance
with the time periods and other provisions of, the dispute resolution provisions
of Section 4(c)(iii), provided that the Shares and/or the Note are delivered to
the Holder within two (2) Business Days of the resolution of such

 

11

--------------------------------------------------------------------------------


 

bona fide dispute.  Alternatively, subject to Section 4(c)(iii), at the election
of the Holder made in the Holder’s sole discretion, the Company shall pay to the
Holder, in lieu of the additional damages referred to in the preceding sentence
(but in addition to all other available remedies that the Holder may pursue
hereunder), 120% of the amount by which (A) the Holder’s total purchase price
(including brokerage commissions, if any) for the Shares purchased to make
delivery in satisfaction of a sale by the Holder of the Shares to which the
Holder is entitled but has not received upon a conversion exceeds (B) the net
proceeds received by the Holder from the sale of the Shares to which the Holder
is entitled but has not received upon such conversion.  If the Company fails to
pay the additional damages set forth in this Section 4(c)(v)(A) within five (5)
Business Days of the date incurred, then the Holder entitled to such payments
shall have the right at any time, so long as the Company continues to fail to
make such payments, to require the Company, upon written notice, to promptly
issue, in lieu of such cash damages, the number of Shares equal to the quotient
of (X) the aggregate amount of the damages payments described herein divided by
(Y) the Conversion Price in effect on such Conversion Date as specified by the
Holder in the Conversion Notice.

 

(B)           Notice of Void Conversion; Adjustment to Conversion Price.  If for
any reason the Holder has not received all of the Shares prior to the tenth
(10th) Business Day after the Share Delivery Date with respect to a conversion
of this Note, other than due to the pendency of a dispute being resolved in
accordance with Section 4(c)(iii) (a “Conversion Failure”), then the Holder,
upon written notice to the Company, may void its Conversion Notice with respect
to, and retain or have returned, as the case may be, any portion of this Note
that has not been converted pursuant to the Holder’s Conversion Notice; provided
that the voiding of the Holder’s Conversion Notice shall not affect the
Company’s obligations to make any payments that have accrued prior to the date
of such notice pursuant to Section 4(c)(v)(A) or otherwise.

 

(C)           Redemption.  In the event of a Conversion Failure, the Holder,
upon written notice to the Company, may require that the Company redeem, in
accordance with Section 5, all of the Principal, including the Principal
previously submitted for conversion and with respect to which the Company has
not delivered Shares; provided that the Holder shall not be entitled to require
redemption of any Principal pursuant to this clause (C) solely as a result of a
Conversion Failure caused by any Principal being the subject of a bona fide
dispute that is subject to and being resolved pursuant to, and in compliance
with the time periods and other provisions of, the dispute resolution provisions
of Section 4(c)(iii), provided the Shares are delivered to the Holder promptly
following the resolution of such bona fide dispute.

 

(vi)          Pro Rata Conversion.  In the event the Company receives a
Conversion Notice from more than one holder of the Notes for the same Conversion
Date and the Company can convert some, but not all, of such Notes, then, subject
to Section 7, the Company shall convert from each holder of the Notes electing
to have Notes converted at such time a pro rata amount of such holder’s Note
submitted for conversion based on the principal amount of the Note submitted for
conversion on such date by such holder relative to the aggregate principal
amount of the Notes submitted for conversion on such date.

 

(vii)         Mechanics of Maturity Date Repayment.  If any Principal remains
outstanding on the Maturity Date, then the Holder shall surrender this Note,
duly endorsed for cancellation, to the Company, and such Principal shall be
repaid by the Company as of the Maturity Date by payment on the Maturity Date to
the Holder of an amount equal to the sum of (A) 100% of such Principal plus (B)
the Interest Amount with respect to such Principal.

 

(viii)        Book-Entry.  Notwithstanding anything to the contrary set forth
herein, upon conversion or redemption of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless all of the Principal is being converted or

 

12

--------------------------------------------------------------------------------


 

redeemed.  The Holder and the Company shall each maintain records showing the
Principal converted or redeemed and the dates of such conversions or redemptions
or shall use such other method, reasonably satisfactory to the other, so as not
to require physical surrender of this Note upon each such conversion or
redemption.  In the event of any dispute or discrepancy, such records of the
Company establishing the Principal to which the Holder is entitled shall be
controlling and determinative in the absence of demonstrable error. 
Notwithstanding the foregoing, if this Note is converted or redeemed as
aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder may request, representing in the aggregate the
remaining Principal represented by this Note.  The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion or redemption of any portion of this
Note, the Principal of this Note may be less than the principal amount stated on
the face hereof.

 

(d)           Taxes.  The Company shall pay any and all Taxes (excluding income
taxes, franchise taxes or other taxes levied on gross earnings, profits or the
like of the Holder) that may be payable with respect to the issuance and
delivery of Shares upon the conversion of this Note.

 

(e)           Adjustments to Fixed Conversion Price.  The Fixed Conversion
Price, and the number and type of securities to be received upon conversion of
this Note, shall be adjusted from time to time as provided in this Section 4(e).

 

(i)            In the event that the Company shall at any time or from time to
time, on or after the Issuance Date and prior to the conversion of this Note,
(A) pay a dividend or make a distribution payable in Shares on any class of
shares of capital stock of the Company, (B) subdivide its outstanding Shares
into a greater number of shares, (C) combine its outstanding Shares into a
smaller number of shares or (D) issue any shares of capital stock by
reclassification of its Shares, the Fixed Conversion Price in effect at the
opening of business on the day following the date fixed for the determination of
stockholders entitled to receive such dividend or distribution or at the opening
of business on the day following the day on which such subdivision, combination
or reclassification becomes effective, as the case may be, shall be adjusted so
that the holder of any Notes thereafter surrendered for conversion shall be
entitled to receive the number of Shares that such holder would have owned or
have been entitled to receive after the happening of any of the events described
above had such Notes been converted immediately prior to the record date in the
case of a dividend or distribution or the effective date in the case of a
subdivision, combination or reclassification.  An adjustment made pursuant to
this Section 4(e)(i) shall become effective immediately upon the opening of
business on the day next following the record date (subject to Section
4(e)(viii) below) in the case of a dividend or distribution and shall become
effective immediately upon the opening of business on the day next following the
effective date in the case of a subdivision, combination or reclassification.

 

(ii)           In the event that the Company shall at any time or from time to
time, on or after the Issuance Date and prior to the conversion of this Note,
(A) issue Shares, Convertible Securities, or Options entitling the recipient
thereof to subscribe for or purchase Shares, at a price per share or (B) amend
or otherwise modify the terms of any Convertible Securities or Options to a
price per share (such issuance, subscription or purchase price or amended or
modified price being referred to as the “New Issue Price”), in either case, less
than the Fixed Conversion Price then in effect, then the Fixed Conversion Price
in effect at the opening of business on the day next following such issuance
shall be adjusted to equal the New Issue Price.  Such adjustment shall become
effective immediately upon the opening of business on the day next following
such issuance.  In determining whether any Shares are issued or issuable, or
Convertible Securities or Options entitle the holders of Notes to subscribe for
or purchase Shares at less than such Fixed Conversion Price, there shall be
taken into account any consideration received by the Company upon issuance of
any such securities, the conversion of any such

 

13

--------------------------------------------------------------------------------


 

Convertible Securities and upon exercise of such Options the value of such
consideration, if other than cash, to be determined in good faith by the board
of directors of the Company (the “Board of Directors”) in the exercise of their
fiduciary duty, with the concurrence of the holders of at least a majority of
the aggregate principal amount of the Notes then Outstanding.  Notwithstanding
the foregoing or any other provision herein to the contrary, no adjustment to
the Fixed Conversion Price will be required as a result of any Exempted
Issuance.

 

(iii)          In case the Company shall at any time or from time to time, on or
after the Issuance Date and prior to conversion of this Note, distribute to all
holders of Shares (including any such distribution made in connection with a
merger or consolidation in which the Company is the resulting or surviving
Person and the Common Stock is not changed or exchanged) cash, evidences of
indebtedness of the Company, any Subsidiary or another issuer, securities of the
Company (including Convertible Securities), any Subsidiary or another issuer or
other assets (excluding dividends payable in Shares for which adjustment is made
under another paragraph of this Section 4(e) and any distribution in connection
with an Exempted Issuance) or Options to subscribe for or purchase of any of the
foregoing, then, and in each such case, the Fixed Conversion Price then in
effect shall be adjusted (and any other appropriate actions shall be taken by
the Company) by multiplying the Fixed Conversion Price in effect immediately
prior to the date of such distribution by a fraction (x) the numerator of which
shall be the Weighted Average Price of the Common Stock for the five (5)
consecutive Trading Days immediately prior to the date of distribution less the
then fair market value (as determined by the Board of Directors in the exercise
of their fiduciary duties with the concurrence of the holders of at least a
majority of the aggregate principal amount of the Notes then Outstanding) of the
portion of the cash, evidences of indebtedness, securities or other assets so
distributed or of such Options to subscribe applicable to one Share and (y) the
denominator of which shall be the Weighted Average Price of the Common Stock for
the five (5) consecutive Trading Days immediately prior to the date of
distribution (but such fraction shall not be greater than one).  Such adjustment
shall be made whenever any such distribution is made and shall become effective
retroactively to a date immediately following the close of business on the
record date for the determination of stockholders entitled to receive such
distribution.

 

(iv)          In the event that the Company shall at any time or from time to
time, on or after the Issuance Date and prior to the conversion of this Note,
make a payment of cash or other consideration to the holders of Shares in
respect of a tender offer or exchange offer, other than an odd-lot offer, and
the value of the sum of (i) the aggregate cash and other consideration paid for
such Shares, and (ii) any other consent or other fees paid to holders of Shares
in respect of such tender offer or exchange offer expressed as an amount per
share of Common Stock validly tendered or exchanged pursuant to such tender
offer or exchange offer, exceeds the Weighted Average Price of the Common Stock
on the Trading Day immediately prior to the date any such tender offer or
exchange offer is first publicly announced (the “Announcement Date”), then the
Fixed Conversion Price shall be adjusted in accordance with the formula:

 

R’ = R x     O’ x P

F + (P x O)

 

For purposes of the foregoing formula:

 

R = the Fixed Conversion Price in effect at the expiration time of the tender
offer or exchange offer that is the subject of this Section 4(e)(iv) (the
“Expiration Time”);

 

R’ = the Fixed Conversion Price in effect immediately after the Expiration Time;

 

F = the fair market value (as determined by the Board of Directors in the
exercise of their fiduciary duties with the concurrence of the holders of at
least a majority of the aggregate

 

14

--------------------------------------------------------------------------------


 

principal amount of the Notes then Outstanding) of the aggregate value of all
cash and any other consideration paid or payable for Shares validly tendered or
exchanged (including any consent or other fees) and not withdrawn prior to the
Expiration Time (the “Purchased Shares”);

 

O = the number of Shares outstanding immediately after the Expiration Time less
any Purchased Shares;

 

O’ = the number of Shares outstanding immediately after the Expiration Time,
plus any Purchased Shares; and

 

P = the Weighted Average Price of the Common Stock on the Trading Day next
succeeding the Announcement Date.

 

Such decrease, if any, shall become effective immediately upon the opening of
business on the day next following the Expiration Time.  In the event that the
Company is obligated to purchase shares pursuant to any tender offer, but the
Company is prevented by applicable law from effecting any such purchases or all
such purchases are rescinded, the Fixed Conversion Price shall again be adjusted
to the Fixed Conversion Price that would then be in effect if such tender or
exchange offer had not been made.  If the application of this Section 4(e)(iv)
to any tender or exchange offer would result in an increase in the Fixed
Conversion Price, no adjustment shall be made for such tender or exchange offer
under this Section 4(e)(iv).

 

(v)           No adjustment in the Fixed Conversion Price shall be required
unless such adjustment would require a cumulative decrease of at least $0.01 in
such price; provided, however, that any adjustments that by reason of this
Section 4(e) are not required to be made shall be carried forward and taken into
account in any subsequent adjustment until made.  All calculations under this
Section 4(e)(v) shall be made to the nearest cent (with $.005 being rounded
upward) or to the nearest one-tenth of a share (with.05 of a share being rounded
upward), as the case may be.

 

(vi)          Whenever the Fixed Conversion Price is adjusted as herein
provided, the Company shall promptly file with the Transfer Agent an officer’s
certificate setting forth the Fixed Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment, which
certificate shall be conclusive evidence of the correctness of such adjustment
absent manifest error.  Promptly after delivery of such certificate, the Company
shall prepare a notice of such adjustment of the Fixed Conversion Price setting
forth the adjusted Fixed Conversion Price and the effective date of such
adjustment and shall mail such notice of such adjustment of the Fixed Conversion
Price to the holders of the Notes at such holder’s last address as shown on the
stock records of the Company.

 

(vii)         In any case in which Section 4(e) provides that an adjustment
shall become effective on the day next following the record date for an event,
the Company may without penalty defer until the occurrence of such event issuing
to the holders of any Notes converted after such record date and before the
occurrence of such event the additional Shares issuable upon such conversion by
reason of the adjustment required by such event over and above the Shares
issuable upon such conversion before giving effect to such adjustment.

 

(viii)        If any action or transaction would require adjustment of the Fixed
Conversion Price pursuant to more than one subsection of this Section 4(e), only
one adjustment shall be made, and such adjustment shall be the amount of
adjustment that has the highest absolute value.

 

15

--------------------------------------------------------------------------------


 

(ix)           If, at any time and from time to time on or after the Issuance
Date and prior to the conversion of this Note, any event occurs of the type
contemplated by the provisions of this Section 4(e) but not expressly provided
for by such provisions (including the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the Company’s
Board of Directors will make an appropriate adjustment in the Fixed Conversion
Price so as to protect the rights of the Holder; provided that no such
adjustment will increase the Fixed Conversion Price as otherwise determined
pursuant to this Section 4(e).

 

5.             Redemption at Option of the Holder.

 

(a)           [Intentionally Left Blank].

 

(b)           Redemption Option Upon Triggering Event.  In addition to all other
rights of the Holder contained herein, after a Triggering Event (as defined in
Section 5(c)), the Holder shall have the right, at the Holder’s option, to
require the Company to redeem all or a portion of the Principal at a price (the
“Redemption Price”) equal to the sum of (i) 120% of such Principal plus (ii) the
Interest Amount with respect to such Principal.

 

(c)           Triggering Event.  A “Triggering Event” shall be deemed to have
occurred at such time as any of the following events:

 

(i)            Upon the Holder’s receipt of a Notice of Change of Control (as
defined below);

 

(ii)           [Intentionally Left Blank];

 

(iii)          [Intentionally Left Blank];

 

(iv)          the Common Stock is not listed on the OTC Bulletin Board or listed
on a national securities exchange or quoted on the NASDAQ National Market (or
successor thereto) or the NASDAQ Capital Market, or if the Common Stock has been
listed on a national securities exchange or quoted on the NASDAQ National Market
(or successor thereto) or the NASDAQ Capital Market, the trading of the Common
Stock on such exchange or market is terminated or suspended for a period of five
(5) consecutive Trading Days or for more than an aggregate of ten (10) Trading
Days in any 365-day period;

 

(v)           the Company’s or the Transfer Agent’s notice to any holder of the
Notes, including by way of public announcement, at any time, of its intention
not to comply with a request for conversion of any Notes into Shares that is
tendered in accordance with the provisions of the Notes (excluding, however, a
notice that relates solely to a bona fide dispute that is subject to and being
resolved pursuant to, and in compliance with the time periods and other
provisions of the dispute resolution provisions of Section 4(c)(iii), provided
neither such dispute nor such notice is publicly disclosed);

 

(vi)          a Conversion Failure;

 

(vii)         [Intentionally Left Blank].

 

(viii)        except as provided in clause (ix) below, the Company or any of its
Subsidiaries breaches any representation, warranty, covenant or other term or
condition of the Warrants, this Note or any other agreement, document,
certificate or other instrument delivered in connection with the transactions
contemplated thereby and hereby, except to the extent that such breach would not
have a Material Adverse Effect (as defined in Section 3(a) of the Securities
Purchase Agreement) and except, in

 

16

--------------------------------------------------------------------------------


 

the case of a breach of a covenant or other term that is curable, only if such
breach continues for a period of at least twenty (20) days; or

 

(ix)           the Company does not comply with the provisions of Section 11
hereof or any other Event of Default occurs and is continuing.

 

(d)           Mechanics of Redemption Upon Notice of Change of Control.  No
sooner than thirty (30) nor later than fifteen (15) Business Days prior to the
consummation of a Change of Control, but not prior to the public announcement of
such Change of Control, the Company shall deliver written notice thereof via
facsimile and overnight courier (a “Notice of Change of Control”) to the
Holder.  At any time during the period beginning after receipt of a Notice of
Change of Control (or, in the event a Notice of Change of Control is not
delivered at least twenty (20) Business Days prior to a Change of Control, at
any time on or after the date which is twenty (20) Business Days prior to a
Change of Control) and ending on the date that is two (2) Business Days prior to
the consummation of such Change of Control, the Holder may require the Company
to redeem all or a portion of the Principal by delivering written notice thereof
via facsimile and overnight courier (a “Notice of Redemption Upon Change of
Control”) to the Company, which Notice of Redemption Upon Change of Control
shall indicate (i) the Principal that the Holder is submitting for redemption
and (ii) the applicable Redemption Price, as calculated pursuant to Section
4(b).  The Company shall deliver the Redemption Price simultaneously with the
consummation of the Change of Control; provided that, if required by Section
4(c)(viii), this Note shall have been so delivered to the Company.  The Company
shall not enter into any binding agreement or other arrangement with respect to
a Change of Control unless the Company provides that the payments provided for
in this Section 5(d) shall have priority to payments to stockholders in
connection with such Change of Control and the Company complies with such
provision.

 

(e)           Mechanics of Other Redemptions at Option of Holder.  Within one
(1) Business Day after the occurrence of a Triggering Event (other than upon the
Holder’s receipt of a Notice of Change of Control), the Company shall deliver
written notice thereof via facsimile and overnight courier (“Notice of
Triggering Event”) to the Holder and each holder of the Other Notes.  At any
time after either (x) March 31, 2010 in the case of a redemption pursuant to
Section 5(a) or (y) the earlier of the Holder’s receipt of a Notice of
Triggering Event and the Holder’s becoming aware of a Triggering Event in the
case of a redemption pursuant to Section 5(b), the Holder may require the
Company to redeem up to all of the Principal by delivering written notice
thereof via facsimile and overnight courier (“Notice of Redemption at Option of
Holder”) to the Company, which Notice of Redemption at Option of Holder shall
indicate (i) the Principal that the Holder is submitting for redemption, (ii)
the applicable Optional Redemption Price or Redemption Price, as the case may
be, as determined and calculated pursuant to Sections 5(a) or 5(b) above and
(iii) in the case of a redemption pursuant to Section 5(b), the nature of the
Triggering Event to the extent the Holder did not receive a Notice of Triggering
Event; provided that a Notice of Redemption at Option of Holder with respect to
a redemption pursuant to Section 5(b) may only be sent during the period
beginning on and including the date of the Triggering Event and ending on and
including the date which is the later of (I) twenty (20) Business Days after the
date on which the Holder receives a Notice of Triggering Event from the Company
with respect to such Triggering Event and (II) five (5) Business Days after the
date on which such Triggering Event is cured and the Holder receives written
notice from the Company confirming such Triggering Event has been cured.

 

(f)            Payment of Redemption Price other than in Connection with a
Change of Control.  Upon the Company’s receipt of a Notice(s) of Redemption at
Option of the Holder from any holder of the Other Notes, the Company shall
promptly notify the Holder by facsimile of the Company’s receipt of such
notice(s).  Each holder that has sent such a notice shall, if required pursuant
to Section 4(c)(viii), promptly submit to the Company such holder’s Note that
such holder has elected to have redeemed.  The Company shall deliver the
applicable Optional Redemption Price or Redemption Price to the Holder within
five (5) Business Days after the Company’s receipt of a Notice of Redemption at

 

17

--------------------------------------------------------------------------------


 

Option of Holder, provided that the Holder’s Note shall have been so delivered
to the Company.  If the Company is unable to redeem all of the Notes submitted
for redemption, the Company shall (i) redeem a pro rata amount from each holder
of the Notes based on the principal amount of the Notes submitted for redemption
by such holder relative to the aggregate principal amount of the Notes submitted
for redemption by all holders of the Notes and (ii) in addition to any remedy
the Holder may have under this Note, pay to the Holder interest at a rate equal
to the lesser of 2.0% per month (prorated for partial months) or the highest
lawful interest rate in respect of the unpaid Optional Redemption Price or
Redemption Price, as the case may be, until paid in full or until delivery of a
Void Optional Redemption Notice (as defined in Section 5(g)).

 

(g)           Void Redemption.  In the event that the Company does not pay the
Optional Redemption Price or the Redemption Price, as the case may be, within
the time period set forth in Section 5(f), at any time thereafter and until the
Company pays such unpaid Optional Redemption Price or Redemption Price in full,
the Holder shall have the option to, in lieu of redemption, require the Company
to promptly credit to the Holder the Principal that was submitted for redemption
by the Holder under this Section 5 and for which the Optional Redemption Price
or the Redemption Price (together with any interest thereon) has not been paid
(or return any or all of the Note or any portion thereof representing such
Principal) by sending written notice thereof to the Company via facsimile (the
“Void Optional Redemption Notice”).  Upon the Company’s receipt of such Void
Optional Redemption Notice, (i) the Notice of Redemption at Option of Holder
shall be null and void with respect to the Principal subject to the Void
Optional Redemption Notice, (ii) the Company shall promptly return or credit to
the Holder any Principal or Note, as applicable, subject to the Void Optional
Redemption Notice and (iii) the Fixed Conversion Price with respect to all the
Principal shall be adjusted to the lesser of (A) the Fixed Conversion Price as
in effect on the date on which the Void Optional Redemption Notice is delivered
to the Company and (B) the lowest Weighted Average Price of the Common Stock
during the period beginning on and including the date on which the Notice of
Redemption at Option of Holder is delivered to the Company and ending on and
including the date on which the Void Redemption Notice is delivered to the
Company.

 

(h)           Disputes; Miscellaneous.  In the event of a bona fide dispute as
to the determination of the arithmetic calculation of the Optional Redemption
Price or Redemption Price, such dispute shall be resolved pursuant to Section
4(c)(iii) above, with the term “Optional Redemption Price” or “Redemption Price”
being substituted for the term “Conversion Rate.”  The Holder’s delivery of a
Void Optional Redemption Notice and exercise of its rights following such notice
shall not affect the Company’s obligations to make any payments that have
accrued prior to the date of such notice.  In the event of a redemption pursuant
to this Section 5 of less than all of the Principal, the Company shall promptly
cause to be issued and delivered to the Holder a replacement note representing
the remaining Principal that has not been redeemed, if required pursuant to
Section 4(c)(viii).

 

6.             Other Rights of the Holder.

 

(a)           Reorganization, Reclassification, Consolidation, Merger or Sale. 
Any recapitalization, reorganization, reclassification, consolidation, merger,
self tender offer for all or substantially all Shares, sale of all or
substantially all of the Company’s assets to another Person or other transaction
that is effected in such a way that holders of Common Stock are entitled to
receive (either directly or upon subsequent liquidation) stock, securities or
assets with respect to or in exchange for Common Stock is referred to herein as
“Organic Change.”  In addition to the rights of the Holder under Section 5,
prior to the consummation of any (i) sale of all or substantially all of the
Company’s assets to an acquiring Person (including, for the avoidance of doubt,
the sale of all or substantially all of the assets of the Company’s Subsidiaries
in the aggregate) or (ii) other Organic Change following which the Company is
not a surviving entity, the Company will secure from the Person purchasing such
assets or the successor resulting from such Organic Change (in each case, the
“Acquiring Entity”) a written

 

18

--------------------------------------------------------------------------------


 

agreement, in form and substance satisfactory to the holders representing at
least a majority of the aggregate principal amount of the Notes then
Outstanding, to deliver to the Holder in exchange for this Note, a security of
the Acquiring Entity evidenced by a written instrument substantially similar in
form and substance to this Note and satisfactory to the holders representing at
least a majority of the aggregate principal amount of the Notes then
Outstanding.  Subject to Section 4(e), prior to the consummation of any other
Organic Change, the Company shall make appropriate provision (in form and
substance satisfactory to the holders representing at least a majority of the
aggregate principal amount of the Notes then Outstanding) to ensure that the
Holder will thereafter have the right to acquire and receive in lieu of or in
addition to (as the case may be) the Shares immediately theretofore acquirable
and receivable upon the conversion of this Note (without regard to any
limitations or restrictions on conversion) such shares of stock, securities or
assets that would have been issued or payable in such Organic Change with
respect to or in exchange for the number of Shares that would have been
acquirable and receivable upon the conversion of this Note as of the date of
such Organic Change (without taking into account any limitations or restrictions
on the conversion of this Note).

 

7.             Limitations on Conversion.

 

(a)           4.99% Limitation.  The Company shall not effect any conversion of
this Note and the Holder shall not have the right to convert Principal or any
Interest Amount in excess of that portion of the Principal Amount or any
Interest Amount that, upon giving effect to such conversion, would cause the
aggregate number of Shares beneficially owned by the Holder and its Affiliates
to exceed 4.99% (the “Maximum Percentage”) of the total outstanding Shares
following such conversion or issuance of Interest Shares; provided, however,
that the Maximum Percentage shall be of no further force and effect on the
Company Conversion Date, solely for purposes of effecting a Company Conversion
pursuant to Section 9.  For purposes of the foregoing proviso, the aggregate
number of Shares beneficially owned by the Holder and its Affiliates shall
include the Shares issuable upon conversion of this Note, with respect to which
the determination of such proviso is being made, but shall exclude the Shares
that would be issuable upon (i) conversion of the remaining, unconverted
Principal and any Interest Amount with respect thereto beneficially owned by the
Holder and its Affiliates and (ii) exercise, conversion or exchange of the
unexercised, unconverted or unexchanged portion of any other securities of the
Company (including any warrants or convertible preferred stock) subject to a
limitation on conversion, exercise or exchange analogous to the limitation
contained herein beneficially owned by the Holder and its Affiliates.  Except as
set forth in the preceding sentence, for purposes of this Section 7, beneficial
ownership shall be calculated in accordance with Section 13(d) of the 1934 Act. 
For purposes of this Section 7(a), in determining the number of outstanding
Shares the Holder may rely on the number of outstanding Shares as reflected in
(1) the Company’s most recent quarterly report on Form 10-QSB or 10-Q, or annual
report on Form 10-KSB or 10-K, as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or the
transfer agent for the common stock setting forth the number of Shares
outstanding.  Upon the written request of the Holder, the Company shall
promptly, but in no event later than two (2) Business Days following the receipt
of such request, confirm in writing to the Holder the number of Shares
outstanding as of the date of such request.  In any case, the number of
outstanding Shares shall be determined after giving effect to the conversion,
exercise or exchange of securities of the Company, including the Notes and the
Warrants by the Holder and its Affiliates since the date as of which such number
of outstanding Shares was reported.  For purposes of determining the maximum
number of Shares that the Company may issue to the Holder pursuant to Section
7(a) upon conversion of this Note on a particular Conversion Date other than a
Company Conversion Date pursuant to Section 9, the Holder’s delivery of a
Conversion Notice with respect to such conversion shall constitute a
representation (on which the Company may rely without investigation) by the
Holder that, upon the issuance of the Shares to be issued to it on such
Conversion Date or Forced Conversion Date, the shares of Common Stock
beneficially owned by the Holder and its Affiliates shall not exceed the Maximum
Percentage of the total outstanding Shares immediately after giving effect to
such conversion, as determined in accordance with this Section 7(a).  By written
notice to the Company, the Holder may from

 

19

--------------------------------------------------------------------------------


 

time to time increase or decrease the Maximum Percentage to any other percentage
not in excess of 9.99% specified in such notice; provided, however, that (i) any
such increase will not be effective until the date which is sixty one (61) days
after such notice is delivered to the Company and (ii) any such increase or
decrease will apply only to the Holder and not to any other holder of Notes.

 

(b)           The Company shall not be obligated to issue any Shares upon
conversion of this Note until the Company obtains the approval by the Company’s
stockholders of the Company’s issuance of all of the Shares issuable upon
conversion of the Notes and the Senior Notes and exercise of the Warrants and
the Senior Warrants in accordance with the rules and regulations applicable to
companies on the Principal Market (“Stockholder Approval”).  Until such
Stockholder Approval is obtained, Sirius shall not be issued any Shares, at any
time, upon conversion of any of the Notes.

 

8.             Interest.

 

(a)           Interest shall be payable on each Interest Payment Date, including
the Maturity Date, to the record holder of this Note on such Interest Payment
Date, in cash or, provided that each of the Fundamental Conditions are
satisfied, by converting such Interest equal to the entire Interest Amount (the
“Interest Conversion Amount”) to Shares (“Interest Shares”) by giving the record
holder an Interest Conversion Notice (as defined below) in accordance with, and
subject to the conditions and requirements of, this Section 8 (an “Interest
Conversion”).  The Company may not elect an Interest Conversion with respect to
Interest payable on the Maturity Date or on any other Interest Payment Date
occurring less than thirty-one (31) Trading Days prior to the Maturity Date.  If
the Company does not elect an Interest Conversion with respect to such Interest,
such Interest shall be paid in cash.  Any accrued and unpaid Interest which is
not paid within five (5) Business Days of such accrued and unpaid Interest’s
Interest Payment Date shall bear interest at a rate equal to the lesser of 2.0%
per month (prorated for partial months) or the highest lawful rate per annum
from such Interest Payment Date until the same is paid in full (the “Default
Interest”).  The Company shall pay any and all Taxes (excluding income taxes,
franchise taxes or other taxes levied on gross earnings, profits or the like of
the Holder) that may be payable with respect to the issuance and delivery of
Interest Shares.

 

(b)           Exercise of Interest Conversion.  The Company may exercise its
right to elect an Interest Conversion by delivering to the Holder written notice
thereof (an “Interest Conversion Notice”) at least five (5) Business Days prior
to the applicable Interest Payment Date.  If the Company elects an Interest
Conversion, then it must simultaneously take the same action with respect to all
of the Other Notes.  An Interest Conversion shall be irrevocable by the
Company.  The Interest Conversion Notice shall indicate (I) the number of
consecutive Trading Days during which the Holder must convert its Interest
Conversion Amount (the “Interest Conversion Period”), which shall be at least
ten (10) Trading Days and no more than twenty (20) Trading Days, as selected by
the Company, and shall be the same as any Interest Conversion Period set forth
in any Interest Conversion Notice given pursuant to any Other Notes on the same
day, (II) the date of the first Trading Day of the Interest Conversion Period,
(III) the date of the last Trading Day of the Interest Conversion Period, which
is the last date by which the Holder must convert its Interest Conversion Amount
(the “Final Interest Conversion Date”), (IV) the Interest Conversion Amount
(such Interest Conversion Amount with respect to each such holder is referred to
as its “Pro Rata Interest Conversion Amount”), (V) each holder’s Pro Rata
Interest Conversion Amount.  The date on which the Holder receives an Interest
Conversion Notice is referred to as the “Interest Conversion Notice Date” and
(VI) the Allocation Percentage of each Holder as of the Interest Conversion
Notice Date.

 

(c)           Mechanics of Interest Conversion.  If the Company has exercised
its right to an Interest Conversion in accordance with Section 8(a) and the
Fundamental Conditions are satisfied (or waived in writing by the Holder), on
the Company Conversion Notice Date and at each time the Holder delivers a
Conversion Notice with respect to any portion of the Pro Rata Interest
Conversion Amount (an

 

20

--------------------------------------------------------------------------------


 

“Interest Conversion Date”), then, subject to Section 7, the Holder shall
convert the Pro Rata Interest Conversion Amount, in whole or in part and at such
time or times as the Holder, in its sole discretion determines, during the
Interest Conversion Period; provided, however, that the Holder shall not be
permitted to convert during the Interest Conversion Period, any portion of the
Interest Conversion Amount that exceeds the product of (i) the Holder’s
Allocation Percentage as of the Interest Conversion Notice Date and (ii) twenty
percent (20%) of the sum of the daily dollar trading volume (as reported by
Bloomberg) of the Common Stock on its Principal Market on each of the Trading
Days during the Interest Conversion Period (such limitation, the “Volume
Conversion Restriction Amount”).  In the event any Pro Rata Interest Conversion
Amount has not been converted by the Holder prior to the end of the Interest
Conversion Period, then, subject to the limitations set forth in Section 8(d),
the remaining Pro Rata Conversion Amount shall be converted as of the Interest
Conversion Date, as if the Holder had delivered a Conversion Notice pursuant to
Section 4 with respect to such Pro Rata Interest Conversion Amount on the
Interest Conversion Date but without the Holder being required to actually
deliver such Conversion Notice, provided that the Fundamental Conditions are
satisfied (or waived in writing by the Holder) on the Interest Conversion Date
(and, for the avoidance of doubt, on each day during the Interest Conversion
Period).  In the event that the Fundamental Conditions are not satisfied on the
Interest Conversion Date (or on any other day during the Interest Conversion
Period), then the Interest Conversion shall be null and void with respect to all
or any part designated by the Holder of the unconverted Pro Rata Interest
Conversion Amount and the Company shall pay such amount in cash within five (5)
Business Days in accordance with Section 8(a).  Notwithstanding anything
contained herein to the contrary, no notice delivered by the Company to any
Holder regarding a Fundamental Condition shall contain any material non-public
information.

 

(d)           Notwithstanding anything contained in this Section 8 to the
contrary, on the Final Interest Conversion Date, (i) the Holder shall not be
required (but shall be permitted subject to clause (ii) of this Section 8(d)) to
convert (and shall not be deemed, solely as a result of Section 8(c), to have
converted) any portion of the Pro Rata Interest Conversion Amount on the
applicable Final Interest Conversion Date in excess of the difference between
(A) the product of (I) the Holder’s Allocation Percentage as of the Interest
Conversion Notice Date and (II) ten percent (10%) of the sum of the daily dollar
trading volume (as reported by Bloomberg) of the Common Stock on its Principal
Market on each of the Trading Days during the Interest Conversion Period, minus
(B) any Pro Rata Interest Conversion Amount converted by the Holder during the
Interest Conversion Period and (ii) the Holder shall neither be required nor
permitted to convert (and shall not be deemed, solely as a result of Section
8(c) to have converted) any portion of the Pro Rata Interest Conversion Amount
on the applicable Final Interest Conversion Date in excess of the difference
between (A) the applicable Volume Conversion Restriction Amount, minus (B) any
Pro Rata Interest Conversion Amount converted by the Holder during the Interest
Conversion Period.  Following the Final Interest Conversion Date, the Interest
Conversion shall be null and void with respect to the unconverted Pro Rata
Interest Conversion Amount and the Company shall pay such amount in cash within
five (5) Business Days in accordance with Section 8(a).

 

9.             Company Conversion.

 

(a)           General.  The Company shall have the right, in accordance with the
terms and subject to the conditions of this Section 9 and provided that (i) the
Fundamental Conditions are satisfied, (ii) the Company shall have consummated a
Qualified Public Offering and (iii) the Weighted Average Price of the Common
Stock shall have been at least $8.00 (subject to adjustments for stock splits,
stock dividends combinations, reclassifications and other events) on each of the
twenty (20) consecutive Trading Days immediately preceding the Company
Conversion Date (as defined below) (clauses (i), (ii) and (iii) collectively,
the “Company Conversion Conditions”), to require that all of the Principal,
together with the Interest Amount with respect thereto, due to the Holder upon
maturity of this Note be converted to Shares at the applicable Conversion Price
(a “Company Conversion”).

 

21

--------------------------------------------------------------------------------


 

(b)           Exercise of Company Conversion.  The Company may exercise its
right to elect a Company Conversion by delivering to the Holder written notice
thereof (a “Company Conversion Notice”).  The date on which the Holder receives
the Company Conversion Notice is referred to as the “Company Conversion Notice
Date”).  If the Company elects a Company Conversion, then it must simultaneously
take the same action with respect to all of the Other Notes.  The Company
Conversion Notice shall be irrevocable by the Company.  The Company shall
require conversion of a conversion amount from each holder of Notes equal to the
product of (I) the aggregate principal amount of Notes then Outstanding,
together with the Interest Amount thereon, multiplied by (II) such holder’s
Allocation Percentage (such Conversion Amount with respect to each such holder
is referred to as its “Pro Rata Conversion Amount”).  The Company Conversion
Notice shall indicate (I) the date of conversion, which date be shall be at
least twenty (20) Trading Days after the closing date of a Qualified Public
Offering (the “Company Conversion Date”), (II) the aggregate principal amount of
Notes then Outstanding, together with the Interest Amount thereon and (III) each
holder’s Pro Rata Conversion Amount.

 

(c)           Mechanics of Company Conversion.  If the Company has exercised its
right to Company Conversion in accordance with Section 9(a) and the Company
Conversion Conditions are satisfied (or waived in writing by the Holder), the
Holder will convert its Pro Rata Conversion Amount, together with any Interest
Amount with respect thereto accruing through and including the Forced Conversion
Date on such Forced Conversion Date.  In the event that the Company Conversion
Conditions are not satisfied on the Forced Conversion Date, then the Company
Conversion shall be null and void with respect to all or any part designated by
the Holder of the unconverted Pro Rata Conversion Amount and the Holder shall be
entitled to all the rights of a holder of this Note with respect to such amount
of the Pro Rata Conversion Amount and, accordingly, shall be subject to all the
other provisions of this Note, including that if such amount remains outstanding
on the Maturity Date, then the Company shall repay the Principal represented by
such amount in accordance with Section 4(c)(vii).  Notwithstanding anything
contained herein to the contrary, no notice delivered by the Company to any
Holder regarding a Company Conversion Condition shall contain any material
non-public information.

 

10.           Right of First Refusal.

 

(a)           Subject in all cases to the Rights of First Refusal granted to the
holders of the Senior Notes and only if the holders of the Senior Notes do not
exercise their rights of first refusal in respect of the amount of New
Securities offered, the Company hereby grants to the Holder a right of first
refusal to purchase any New Securities that the Company may, from time to time,
propose to issue and sell; provided, however, that at the time of any such offer
or sale the Holder shall qualify as an “accredited investor” as that term is
defined in Rule 501(a) of the 1933 Act.  Such right of first refusal shall allow
the Holder to purchase pro rata among such other holders of the Notes so
electing to purchase the New Securities (determined immediately prior to such
issuance and sale of New Securities and based upon each holder’s Allocation
Percentage) proposed to be issued.  In the event a holder of the Notes does not
purchase any or all of its pro rata portion of New Securities, each of the
remaining holders of the Notes shall have the right to purchase its pro rata
portion (determined at such time) of such unpurchased New Securities until all
of the New Securities are purchased, or until no other holder of the Notes
desires to purchase any additional New Securities, in which case the Company may
sell such unpurchased New Securities to prospective purchasers on the terms
described in the New Issue Notice (as defined below) for a period of
seventy-five (75) days, but thereafter may sell additional New Securities only
after delivering another New Issue Notice as described herein.  The right of
first refusal granted hereunder shall terminate if unexercised within fifteen
(15) Business Days after receipt of the New Issue Notice.  Notwithstanding
anything contained herein to the contrary, no New Issue Notice shall contain any
material non-public information.

 

(b)           In the event that the Company proposes to undertake an issuance of
New Securities, it shall give the Holder written notice of its intention (the
“New Issue Notice”), describing the

 

22

--------------------------------------------------------------------------------


 

class and number of securities it intends to issue as New Securities, the
purchase price therefor (which shall be payable solely in cash) and the terms
upon which the Company proposes to issue the same.  Each holder of Notes shall
have fifteen (15) Business Days from the date of its receipt of the New Issue
Notice to elect to purchase all or any portion of such holder’s pro rata portion
of such New Securities (calculated as described in Section 9(a)) for the
purchase price and upon the terms specified in the New Issue Notice by giving
written notice to the Company, stating therein the quantity of New Securities to
be purchased.

 

11.           Covenants.

 

(a)           Corporate Existence.  From the Issuance Date and for so long as
any of the Notes are outstanding, the Company shall, and shall cause each of its
Subsidiaries to (i) conduct its operations in the ordinary course of business
consistent with past practice, (ii) maintain its corporate existence and
(iii) maintain and protect all material Intellectual Property used in the
business of the Company and its Subsidiaries.

 

(b)           Reservation of Shares.

 

(i)            The Company shall, so long as any of the Notes or Warrants are
outstanding, take all action necessary to reserve and keep available out of its
authorized and unissued Common Stock, solely for the purpose of effecting the
conversion of the Notes and the exercise of the Warrants, such number of Shares
as shall from time to time be sufficient to effect the conversion of all of the
principal amount then Outstanding under the Notes (together with accrued and
unpaid Interest thereon) and the exercise of all then outstanding Warrants;
provided that the number of Shares so reserved shall at no time be less than
200% of the number of Shares for which the Notes are at any time convertible and
150% of the number of Shares for which the Warrants are at any time exercisable
(without regard to any limitations on conversions) (the “Required Reserve
Amount”).  The initial number of Shares reserved for conversions of the Notes
and exercises of the Warrants and each increase in the number of Shares so
reserved shall be allocated pro rata among the holders of the Notes or holders
of the Warrants, as applicable, based on the principal amount of the Notes held
by each holder at the time of issuance of the Notes (or, in the case of the
Warrants, the number of Warrants then held by each holder of the Warrants) or
increase in the number of reserved Shares, as the case may be.  In the event the
Holder (or any holder of the Warrants) shall sell or otherwise transfer any
portion of the Holder’s Notes (or any portion of such holder’s Warrants), each
transferee shall be allocated a pro rata portion of the number of Shares
reserved for such transferor.  Any Shares reserved and allocated to any Person
that ceases to hold any Notes or any Warrants, as applicable, shall be allocated
to the remaining holders of the Notes (or in the case of the Warrants, the
remaining holders of the Warrants), pro rata based on the principal amount of
the Notes (or in the case of the Warrants, the number of Warrants) then held by
such holders.

 

(ii)           Insufficient Authorized Shares.  If at any time while any of the
Notes remain outstanding the Company does not have a sufficient number of
authorized and unreserved Shares to satisfy its obligation to reserve for
issuance upon conversion of the Notes or exercise of the Warrants at least a
number of Shares equal to the Required Reserve Amount, then the Company shall
immediately take all action necessary to increase the Company’s authorized
Shares to an amount sufficient to allow the Company to reserve the Required
Reserve Amount for the Notes and the Warrants then outstanding.

 

(c)           Limitations on Indebtedness; Liens.  From the Issuance Date and
for so long as any of the Notes are outstanding, subject in all respects to the
provisions of Section 11(p) hereof, the Company shall not, and shall not permit
any of its Subsidiaries to, (a) issue, incur, assume, maintain, suffer to exist
or extend the term of any Indebtedness, except for (i) Indebtedness under the
Senior Notes, (ii) Indebtedness (A) the holders of which agree in writing to be
subordinate and junior in right of payments to the Notes on terms and conditions
acceptable to the Purchasers, including expressly agreeing not to take, demand
or receive from the Company, any payment of (whether as principal, interest or
any

 

23

--------------------------------------------------------------------------------


 

other amount) or security for the whole or any part of such Indebtedness,
including any letter of credit or similar credit support facility to support the
payment thereof, (B) which does not mature or otherwise require or permit
redemption or repayment prior to or on the first anniversary of the Maturity
Date, and (C) which is not secured by any of the assets of the Company or any of
its Subsidiaries (“Permitted Subordinated Indebtedness”) in an amount not to
exceed $10,000,000, (iii) the two Subsequent Payments (as defined in the
Eurosilicone Agreement) due under the Eurosilicone Agreement or (iv) the
principal due under that certain Loan Agreement dated September 10, 2004, by and
between BNP Paribas and ES Holdings SAS, a Subsidiary of the Company (the “BNP
Facility”); (b) issue any capital stock of the Company or any Subsidiary
redeemable prior to or on the one-year anniversary of the Maturity Date of any
Notes then Outstanding; (c) directly or indirectly, create, assume or suffer to
exist any Lien on any asset now owned or hereafter acquired by the Company or
any of its Subsidiaries other than a Permitted Lien, or (d) redeem, retire,
defease or otherwise repay or prepay in cash any principal of any Indebtedness
(other than Indebtedness under the Notes, Indebtedness under the Senior Notes,
Indebtedness under the IIINV Note, principal due under the BNP facility or the
two Subsequent Payments due under the Eurosilicone Agreement).  The provisions
of this Section 11(c) are in furtherance of Section 11(p) hereof, and in no way
limit the other restrictions on or obligations of the Company pursuant thereto
or otherwise.

 

(d)           Restrictions on Issuance of Securities.  From the date hereof and
for so long as any of the Notes or Warrants are outstanding, the Company shall
not in any manner issue or sell any Options or Convertible Securities that are
convertible into or exchangeable or exercisable for shares of Common Stock other
than Exempted Issuances.

 

(e)           Restriction on Loans; Investments; Subsidiary Equity.  From the
Issuance Date and for so long as any of the Notes are outstanding, the Company
shall not, and shall not permit any of its Subsidiaries to, (i) except for
Permitted Investments (as defined below), make any loans to, or investments in,
any other Person, including through lending money, deferring the purchase price
of property or services (other than trade accounts receivable on terms of ninety
(90) days or less), purchasing any note, bond, debenture or similar instrument,
providing any letter of credit, guaranteeing (or taking any action that has the
effect of guaranteeing) any obligations of any other Person, or acquiring any
equity securities of, or other ownership interest in, or making any capital
contribution to any other Person (provided, however, that the Company and its
Subsidiaries may make loans to each other to the extent the incurrence of the
Indebtedness represented by such loans would be permitted by
Section 11(c)(a)(ii) and not otherwise be prohibited by Section 11(c), and may
make investments in any domestic Subsidiary; and provided that the Company and
any domestic Subsidiary may make investments in any foreign Subsidiary; provided
further, that any investments in a foreign Subsidiary shall be in the form of
debt securities to the maximum extent possible), (ii) other than pursuant to the
Guarantee and Collateral Agreement, issue, transfer or pledge any capital stock
or equity interest in any Subsidiary to any Person other than the Company, any
domestic Subsidiary or any wholly-owned foreign Subsidiary or (iii) permit any
foreign Subsidiary other than Integrated International Incorporated to own,
directly or indirectly, any capital stock of, or equity interest in, a domestic
Subsidiary.  “Permitted Investments” means (a) marketable direct obligations
issued by, or unconditionally guaranteed by, the United States or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within 180 days from the date of acquisition; (b)
certificates of deposit, time deposits, eurodollar time deposits or overnight
bank deposits having maturities of six months or less from the date of
acquisition issued by any Purchaser or by any commercial bank organized under
the laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by Standard & Poor’s Ratings Services (“S&P”) or P-1 by Moody’s
Investors Service, Inc. (“Moody’s”), or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Purchaser or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States;

 

24

--------------------------------------------------------------------------------


 

(e) securities with maturities of 180 days or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least AA by S&P or Aa by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Purchaser or any
commercial bank satisfying the requirements of clause (b) of this definition; or
(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this definition
or money market funds that ( i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

(f)            Restriction on Purchases or Payments.  From the Issuance Date and
for so long as any of the Notes are outstanding, the Company shall not, and
shall not permit any of its Subsidiaries to, (i) declare, set aside or pay any
dividends on or make any other distributions (whether in cash, stock, equity
securities or property) in respect of any capital stock or split, combine or
reclassify any capital stock or issue or authorize the issuance of any other
securities in respect of, in lieu of or in substitution for any capital stock or
set any record date with respect to any of the foregoing; provided, however,
that any Subsidiary may declare, set aside or pay any dividends on or make any
other distributions (whether in cash, stock, equity securities or property) in
respect of any of its capital stock that is held solely by the Company or by a
Subsidiary, (ii) purchase, redeem or otherwise acquire, directly or indirectly,
any shares of the Company’s capital stock or the capital stock of any of its
Subsidiaries, except as long as no Event of Default has occurred and is
continuing, repurchases of unvested shares at cost in connection with the
termination of the employment relationship with any employee pursuant to stock
option or purchase agreements in effect on the Issuance Date or (iii) grant,
issue or sell any Options, Convertible Securities or rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of its capital stock.  From the Issuance Date and for so long as any of
the Notes or Warrants are outstanding, the Company and its Subsidiaries shall
not enter into any agreement which would limit or restrict the Company’s or any
of its Subsidiaries’ ability to perform under, or take any other voluntary
action to avoid or seek to avoid the observance or performance of any of the
terms to be observed or performed by it under, this Note and the Warrants.

 

(g)           Restrictions on Capital Expenditures.  From the Issuance Date and
for so long as any of the Notes are outstanding, the Company and its
Subsidiaries shall not authorize or make any Capital Expenditures in excess of
$500,000 per year in the aggregate.

 

(h)           Disposition of Assets.  From the Issuance Date and for so long as
any of the Notes are Outstanding, the Company shall not, and shall not cause or
permit any of its Subsidiaries to, sell, transfer, assign, dispose, consign,
lease or remove from their respective business locations any property or assets
except that, until the holders of at least a majority of the Notes then
Outstanding give the Company notice to the contrary during the existence of any
Event of Default in the case of clauses (ii) and (iii) below, the Company or any
Subsidiary may (i) sell inventory in the ordinary course of its business
consistent with past practice (any sale or exchange of inventory in satisfaction
of Indebtedness of the Company or any Subsidiary shall not be deemed a sale of
inventory in the ordinary course of business); (ii) sell or dispose of obsolete
assets which the Company or such Subsidiary has determined, in good faith, not
to be useful in the conduct of its business and which, in any fiscal year, do
not have an aggregate fair market value in excess of $50,000 (with respect to
such sales or dispositions by the Company and its Subsidiaries in the
aggregate); and (iii) sell or dispose of accounts in the course of collection in
the ordinary course of business consistent with past practice.

 

25

--------------------------------------------------------------------------------


 

(i)            Mergers, Consolidations, Acquisitions.  In addition to the other
rights the Holder has hereunder, from the Issuance Date and for so long as any
of the Notes are outstanding, the Company shall not sell all or substantially
all of the assets of the Company (including, for the avoidance of any doubt, all
or substantially all of the assets of the Company’s Subsidiaries in the
aggregate), except in the event of an Organic Change where (x) the Acquiring
Entity (A) assumes the Company’s obligations hereunder and under the agreements
and instruments entered into in connection herewith and (B) is a publicly traded
corporation whose common stock is quoted on or listed for trading on the
American Stock Exchange or another nationally recognized stock exchange or the
NASDAQ National Market (or a successor thereto), and (y) immediately before and
immediately after giving effect to such transaction, no Triggering Event or
Event of Default shall have occurred and be continuing.

 

(j)            Affiliate Transactions.  From Issuance Date and for so long as
any of the Notes are outstanding, the Company shall not, and shall cause each of
its Subsidiaries not to, enter into or be a party to any agreement or
transaction with any Affiliate (other than a wholly-owned Subsidiary), including
transfer of any assets to any such Affiliate, except in the ordinary course of
the Company or such Affiliate’s business and upon fair and reasonable terms that
are no less favorable to the Company or such Affiliate, as the case may be, than
such Person would obtain in a comparable arms’-length transaction with a Person
not an Affiliate of the Company, and on terms consistent with the business
relationship of the Company or such Subsidiary and such Affiliate prior to the
date of this Note, if any.

 

(k)           SEC Filings.  From the Issuance Date and for so long as any of the
Notes are outstanding, (i) the Company shall timely file with the SEC, within
the time periods specified in the SEC’s rules and regulations, all quarterly and
annual financial information required to be filed with the SEC on Forms 10-Q or
10-QSB and 10-K or 10-KSB, all current reports required to be filed with the SEC
on Form 8-K and any other information required to be filed with the SEC; (ii)
the Company shall not terminate its status as an issuer required to file reports
under the 1934 Act even if the 1934 Act or the rules and regulations thereunder
would otherwise permit such termination and (iii) the Company shall deliver (A)
copies of all such filings with the SEC to each holder of Notes then Outstanding
within one (1) day after the filing thereof with the SEC, unless the foregoing
are filed with the SEC through EDGAR and are immediately available to the public
through EDGAR and (B) facsimile copies of all press releases issued by the
Company or any of its Subsidiaries on the same day as the release thereof,
except to the extent any such release is available through Bloomberg Financial
Markets (or any successor thereto) contemporaneously with such issuance.

 

(l)            Compliance with Laws.  From the Issuance Date and for so long as
any of the Notes are outstanding, the Company will comply, and cause each
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations and requirements of Governmental Authorities
(including ERISA and the rules and regulations thereunder and all Environmental
Laws) except where the necessity of compliance therewith is contested in good
faith by appropriate proceedings diligently conducted.

 

(m)          Maintenance of Assets; Insurance.  From the Issuance Date and for
so long as any of the Notes are outstanding, the Company will keep, and will
cause each Subsidiary to keep, all assets useful and necessary in its business
in good working order and condition, ordinary wear and tear excepted; will
maintain, and will cause each Subsidiary to maintain (either in the name of the
Company or in such Subsidiary’s own name), with financially sound and reputable
insurance companies, product liability insurance and insurance on all their
assets in at least such amounts and against at least such risks as are usually
insured against in the same general area by companies of established repute
engaged in the same or a similar business; and will furnish to the holders of
the Notes, upon reasonable written request, full information as to the insurance
carried.

 

26

--------------------------------------------------------------------------------


 

(n)           Payment of Taxes.  From the Issuance Date and for so long as any
of the Notes are outstanding, the Company will, and will cause each of its
Subsidiaries to, pay and discharge, before the same shall become delinquent, all
income and all other material Taxes, assessments and other governmental charges
or levies, imposed upon them or any of their properties or assets or in respect
of their businesses or incomes except for those being contested in good faith by
proper proceedings diligently conducted and against which adequate reserves, in
accordance with GAAP, have been established.

 

(o)           [Intentionally Left Blank.]

 

(p)           Other Indebtedness.  Payments of principal and other payments due
under this Note shall not be subordinated to any obligations of the Company and
shall rank senior to all other Indebtedness other than (i) payments of
(A) principal and interest due under the BNP Facility and (B) the two Subsequent
Payments (as defined in the Eurosilicone Agreement) due under the Eurosilicone
Agreement; provided, however, that the aggregate amount of all such payments
shall not exceed €16,400,000, (ii) the Senior Obligations (as defined in the
Guarantee and Collateral Agreement), (iii) payments of principal and interest
due under the IIINV Note, and (iv) trade accounts payable of the Company and
other Indebtedness that is preferred by operation of law.

 

(q)           [Intentionally Left Blank.]

 

(r)            [Intentionally Left Blank.]

 

12.           Voting Rights.  The holders of the Notes shall have no voting
rights in respect of the Shares prior to conversion, except as required by law
and as expressly provided in this Note.

 

13.           Defaults and Remedies.

 

(a)           Events of Default.  An “Event of Default” is (i) default in
payment of any Principal of this Note, any Redemption Price or any Change of
Control Redemption Price, when and as due; (ii) default in payment of any
Interest on this Note that is not included in an amount described in the
immediately preceding clause (i) that is not cured within two (2) Business Days
from the date such Interest was due; (iii) any default in the observance or
performance of any covenant or agreement contained in clauses (c) through (j) of
Section 11 (iv) failure by the Company to comply with any other provision of
this Note or the Warrants in all material respects within ten (10) days after
the earlier of (x) the Company’s receipt of notice to comply with such provision
or (y) the Company becoming aware of such default; (v) any representation,
warranty, certification or statement of fact made or deemed made by or on behalf
of the Company in this Note, the Warrants or in any certificate or other
document delivered pursuant hereto or thereto, shall be incorrect in any
material respect when made or deemed made; (vi) any default in payment of at
least $500,000, individually or in the aggregate, under or acceleration prior to
maturity, or any event or circumstances arising such that, any Person is
entitled, or could, with the giving of notice and/or lapse of time and/or the
fulfillment of any condition and/or the making of any determination, become
entitled, to require repayment before its stated maturity of, or to take any
step to enforce any security for, any mortgage, indenture or instrument under
which there may be issued or by which there may be secured or evidenced any
Indebtedness of at least $500,000 by the Company or any of its Subsidiaries,
whether such Indebtedness now exists or shall be created hereafter; (vii) the
Warrants or any subordination provisions in any subordinated indebtedness shall
cease, for any reason, to be in full force and effect, or the Company or any of
its Subsidiaries shall so assert; (viii) if the Company or any of its
Subsidiaries pursuant to or within the meaning of any Bankruptcy Law (as defined
below); (A) commences a voluntary case; (B) consents to the entry of an order
for relief against it in an involuntary case; (C) consents to the appointment of
a Custodian of it or any of its Subsidiaries for all or substantially all of its
property; (D) makes a general assignment for the benefit of its creditors; or
(E) admits in writing

 

27

--------------------------------------------------------------------------------


 

that it is generally unable to pay its debts as the same become due; (ix) an
involuntary case or other proceeding is commenced directly against the Company
or any of its Subsidiaries seeking liquidation, reorganization or other relief
with respect to it or its Indebtedness under any Bankruptcy Law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, and such involuntary case or other Bankruptcy Law proceeding remains
undismissed and unstayed for a period of thirty (30) days, or an order of relief
is entered against the Company or any of its Subsidiaries as debtor under the
Bankruptcy Laws as are now or hereafter in effect; or (x) one or more judgments,
non interlocutory orders or decrees shall be entered by a U.S. state or federal
or a foreign court or administrative agency of competent jurisdiction against
any the Company or any of its Subsidiaries involving in the aggregate a
liability (to the extent not covered by independent third party insurance as to
which the insurers has not denied coverage) as to any single or related series
of transactions, incidents or conditions, of $500,000 or more, and the same
shall remain unsatisfied, unvacated, unbonded or unstayed pending appeal for a
period of thirty (30) days after the entry thereof.  The term “Bankruptcy Law”
means Title 11, U.S. Code, or any similar federal, state or foreign law for the
relief of debtors.  The term “Custodian” means any receiver, trustee, assignee,
liquidator or similar official under any Bankruptcy Law.  Within five (5)
Business Days after the occurrence of any Event of Default set forth in clause
(vi), (ix), (x) or (xi) above, the Company shall deliver written notice thereof
to the Holder.

 

(b)           Remedies.  If any Event of Default has occurred and is continuing,
the holders of a majority of the principal amount of Notes then outstanding may,
upon written notice to the Company, except in the case of events described in
Sections 13(a)(viii) or 13(a)(ix), in which case no notice shall be required,
(i) declare all of the Principal then outstanding together with the Interest
Amount with respect to such Principal and all other amounts, including the
amounts due under Sections 4(c)(v)(A) and 5(b), owing or payable hereunder and
under the Other Notes (the “Acceleration Amount”) immediately due and payable,
in cash, all without presentment, demand, protest or further act or notice of
any kind, all of which are expressly waived by the Company and (ii) exercise any
and all rights and remedies available to the holder of this Note under this
Note, at law or in equity.  In addition to any remedy the Holder may have under
this Note, such Acceleration Amount shall bear interest at a rate equal to the
lesser of 2.0% per month (prorated for partial months) or the highest lawful
interest rate until paid in full.  Nothing in this Section 12 shall limit any
other rights the Holder may have under this Note, including Sections 3 and 4 of
this Note.

 

(c)           Void Acceleration.  In the event that the Company does not pay the
Acceleration Amount within five (5) Business Days of this Note becoming due
under Section 13(b), at any time thereafter and until the Company pays such
unpaid Acceleration Amount in full, the Holder shall have the option to, in lieu
of redemption, require the Company to promptly return this Note (to the extent
this Note has been previously delivered to the Company), in whole or any portion
thereof, to the Holder, by sending written notice thereof to the Company via
facsimile (the “Void Acceleration Notice”).  Upon the Company’s receipt of such
Void Acceleration Notice, (i) the acceleration pursuant to Section 13(b) shall
be null and void with respect to the portion of this Note subject to such Void
Acceleration Notice, (ii) the Company shall promptly return the portion of this
Note (to the extent this Note has been previously delivered to the Company)
subject to such Void Acceleration Notice and (iii) the Fixed Conversion Price
with respect to all of the Principal shall be adjusted to the lesser of (A) the
Fixed Conversion Price as in effect on the date on which the Void Acceleration
Notice is delivered to the Company and (B) the lowest Weighted Average Price of
the Common Stock during the period beginning on and including the date on which
this Note became due under Section 13(b) and ending on and including the date on
which the Void Acceleration Notice is delivered to the Company.

 

14.           Notice of Certain Events.  The Company will give written notice to
the Holder at least ten (10) Business Days prior to the date on which the
Company closes its books or takes a record (i) with respect to any dividend or
distribution upon the Common Stock, (ii) with respect to any pro rata

 

28

--------------------------------------------------------------------------------


 

subscription offer to holders of Common Stock or (iii) for determining rights to
vote with respect to any Organic Change, dissolution or liquidation, provided
that such information shall be made known to the public prior to or in
conjunction with such notice being provided to the Holder.  The Company will
also give written notice to the Holder at least ten (10) Business Days prior to
the date on which any Organic Change, dissolution or liquidation will take
place, provided that such information shall be made known to the public prior to
or in conjunction with such notice being provided to the Holder.

 

15.           Vote to Change the Terms of the Notes.  The written consent of the
Company and the holders representing at least a majority of the principal amount
then Outstanding under all of the Notes shall be required for any change in the
Notes (including this Note) and upon receipt of such consent, each Note shall be
deemed amended thereby.

 

16.           Lost or Stolen Notes.  Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Note and, in the case of loss, theft or destruction, of an
indemnification undertaking by the Holder to the Company in customary form and
reasonably satisfactory to the Company and, in the case of mutilation, upon
surrender and cancellation of this Note, the Company shall execute and deliver a
new Note of like tenor and date; provided, however, the Company shall not be
obligated to re-issue a Note if the Holder contemporaneously requests the
Company to convert this Note in its entirety into Shares as permitted hereunder.

 

17.           Remedies, Characterizations, Other Obligations, Breaches and
Injunctive Relief.  The remedies provided in this Note shall be cumulative and
in addition to all other remedies available under this Note, at law or in equity
(including a decree of specific performance and/or other injunctive relief), no
remedy contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit the
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note.  The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein.  Amounts set forth or provided for herein with respect to
payments, conversion and the like (and the computation thereof) shall be the
amounts to be received by the Holder thereof and shall not, except as expressly
provided herein, be subject to any other obligation of the Company (or the
performance thereof).  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Holder and that the
remedy at law for any such breach may be inadequate.  The Company therefore
agrees that, in the event of any such breach or threatened breach, the Holder
shall be entitled, in addition to all other available remedies, to an injunction
restraining any breach, without the necessity of showing economic loss and
without any bond or other security being required.

 

18.           Specific Shall Not Limit General; Construction.  No specific
provision contained in this Note shall limit or modify any more general
provision contained herein.  This Note shall be deemed to be jointly drafted by
the Company and Sirius and shall not be construed against any Person as the
drafter hereof.

 

19.           Failure or Indulgence Not Waiver.  No failure or delay on the part
of the Holder in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.

 

20.           Notice.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Note must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) Business Day after deposit
with a nationally recognized overnight delivery service, in each case

 

29

--------------------------------------------------------------------------------


 

properly addressed to the party to receive the same.  The addresses and
facsimile numbers for such communications shall be:

 

If to the Company:

 

MediCor Ltd.
4560 South Decatur Blvd., Suite 300
Las Vegas, Nevada  89103-5253
Facsimile:               (702) 932-4561
Attention:              General Counsel/Secretary

If to Sirius:

 

Sirius Capital LLC



4560 S. Decatur Blvd., Suite 300
Las Vegas, Nevada 89103
Facsimile:               (702) 932-4561
Attention:              Corporate Secretary/General Counsel

 

Or, in the case of a Holder or any other party named above, at such other
address and/or facsimile number and/or to the attention of such other Person as
the recipient party has specified by written notice given to each other party in
accordance with this Section 20 five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service shall be rebuttable evidence of personal service, receipt by facsimile
or deposit with a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

21.           Transfer of this Note.  The Holder may assign or transfer some or
all of its rights hereunder only upon the terms and conditions set forth in the
Subordination Agreement and with the prior written consent of the Company.  Any
purported transfer in violation of this Section 21 shall be null and void.

 

22.           Payment of Collection, Enforcement and Other Costs.  If (a) this
Note is placed in the hands of an attorney for collection or enforcement or is
collected or enforced through any legal proceeding; or (b) an attorney is
retained to represent the Holder in any bankruptcy, reorganization, receivership
of the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Note, then the Company shall pay the costs incurred
by the Holder for such collection, enforcement or action, including reasonable
attorneys’ fees and disbursements.

 

23.           Cancellation.  After all Principal and other amounts at any time
owed under this Note have been paid in full or converted into Shares in
accordance with the terms hereof, this Note shall automatically be deemed
canceled, shall be surrendered to the Company for cancellation and shall not be
reissued.

 

24.           Note Exchangeable for Different Denominations.  Subject to Section
4(c)(viii), in the event of a conversion or redemption pursuant to this Note of
less than all of the Principal, the Company shall promptly cause to be issued
and delivered to the Holder, upon tender by the Holder of this Note, a new Note
of like tenor representing the remaining Principal that has not been so
converted or redeemed.

 

30

--------------------------------------------------------------------------------


 

This Note is exchangeable, upon the surrender hereof by the Holder at the
principal office of the Company, for a new Note or Notes containing the same
terms and conditions and representing in the aggregate the Principal, and each
such new Note will represent such portion of such Principal as is designated by
the Holder at the time of such surrender.  The date the Company issued this Note
shall be the Issuance Date hereof regardless of the number of times a new Note
shall be issued.

 

25.           Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Company or any of its Subsidiaries under the Notes or the
Warrants shall be made without any set-off, counterclaim or deduction and free
and clear of and without deduction for any Indemnified Taxes; provided that if
the Company or any of its Subsidiaries shall be required to deduct any
Indemnified Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 25(a)), the
Holder receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Company or such Subsidiary, as applicable, shall
make such deductions and (iii) the Company or such Subsidiary shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law; provided, further, that if the Company or any of its
Subsidiaries is required to make an additional payment to the Holder under this
Section 25(a), and if the Holder is entitled to a cash refund or credit against
cash Taxes payable which is both identifiable and quantifiable by the Holder as
being attributable to the imposition of such Indemnified Taxes (a “Tax Refund”),
and such Tax Refund may be obtained without increased liability or obligation to
the Holder (including any obligation of the Holder to file Tax returns in
jurisdictions where it would not otherwise be obligated to file Tax returns),
then, upon the written request of the Company, the Holder shall apply for such
Tax Refund and, to the extent such Tax Refund is received by the Holder, shall
reimburse the Company or such Subsidiary for such amount as the Holder shall
determine to be the proportion of the Tax Refund attributable to such additional
payment as will leave the Holder after the reimbursement in the same position as
it would have been if the additional payment had not been required; provided
that, if any Tax Refund reimbursed by the Holder to the Company or such
Subsidiary is subsequently disallowed, the Company shall repay the Holder such
amount (together with interest and any applicable penalty payable to the Holder
to the relevant taxing authority) promptly after the Holder notifies the Company
of such disallowance.  The Company agrees to reimburse the Holder for the
Holder’s reasonable out-of-pocket expenses, if any, incurred in complying with
any request hereunder and agrees that all costs incurred by the Holder in
respect of this Section 25(a) may be deducted from the amount of any
reimbursement to the Company or any of its Subsidiaries in respect of any Tax
Refund pursuant to this Section 25(a).  Nothing in this Section 25(a) shall
require the Holder to disclose to the Company any of its Tax returns or any
other Tax-related information that it deems to be confidential.

 

(b)           Indemnification by the Company.  The Company shall indemnify the
Holder, within thirty (30) days after written demand therefor, for the full
amount of any Indemnified Taxes paid by the Holder, on or with respect to any
payment by or on account of any obligation of the Company or any of its
Subsidiaries under the Notes and the Warrants (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section 25)
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate of the Holder as to the amount of such payment or
liability under this Section 25 shall be delivered to the Company and shall be
conclusive absent demonstrable error.

 

26.           Waiver of Notice.  To the extent permitted by law, the Company
hereby waives demand, notice, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Warrants.

 

31

--------------------------------------------------------------------------------


 

27.           Governing Law; Jurisdiction.  This Note shall be construed and
enforced in accordance with, and all questions concerning the construction,
validity, interpretation and performance of this Note shall be governed by, the
internal laws of the State of New York, including Section 5-1401 of the New York
General Obligations Law.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Note and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.

 

28.           WAIVER OF JURY TRIAL.  THE COMPANY, ON BEHALF OF ITSELF AND ITS
SUBSIDIARIES, AND THE HOLDER OF THIS NOTE HEREBY IRREVOCABLY WAIVE ANY RIGHTS
THEY MAY HAVE TO, AND AGREE NOT TO REQUEST, A TRIAL BY JURY IN RESPECT OF ANY
ACTION BASED UPON, OR ARISING OUT OF THIS NOTE OR ANY TRANSACTION CONTEMPLATED
HEREBY.

 

29.           Effect of Redemption or Conversion; No Prepayment.  Upon payment
of the Redemption Price or the Change of Control Redemption Price, each in
accordance with the terms hereof with respect to any portion of the Principal of
this Note, or delivery of Shares upon conversion of any portion of the Principal
in accordance with the terms hereof, such portion of the Principal of this Note
shall be deemed paid in full and shall no longer be deemed Outstanding for any
purpose.  Except as specifically set forth in this Note, including Section 4,
the Company does not have any right, option, or obligation, to pay any portion
of the Principal at any time prior to the Maturity Date.

 

30.           Purchase of Notes by the Company.  The Company shall not, and
shall not permit any Subsidiary or Affiliate to,  voluntarily purchase or
acquire any portion of any Note, unless concurrently with such action, the
Company, such Subsidiary or Affiliate makes an offer to all Holders to acquire
the same portion of their Notes on the same terms.  So long as there is at least
$25,000,000 in Principal, this Section 30 may not be amended except with the
written consent of the holders of two-thirds (2/3) of the aggregate principal
amount of all the Notes then Outstanding.

 

31.           Other Payments to Holders of Notes.  The Company will not directly
or indirectly pay or cause to be paid any remuneration, whether by way of
supplemental or additional interest, fee or otherwise, or grant any security, to
any holder of Notes as consideration for or as an inducement to the entering
into by any holder of Notes or any waiver or amendment of any of the terms and
provisions hereof unless such remuneration is concurrently paid, or security is
concurrently granted, on the same terms, ratably to each holder of Notes then
outstanding that consented to such waiver or amendment.

 

32.           Payment Set Aside.  To the extent that the Company makes a payment
or payments to the Holder hereunder or the Holder enforces or exercises its
rights hereunder, and such payment or payments or the proceeds of such
enforcement or exercise or any part thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, recovered from, disgorged
by or are required to be refunded, repaid or otherwise restored to the Company,
by a trustee, receiver or any other person under any law (including any
bankruptcy law, U.S. state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

 

32

--------------------------------------------------------------------------------


 

33.           Interpretative Matters.  Unless the context otherwise requires,
(a) all references to Sections, Schedules or Exhibits are to sections, schedules
or exhibits contained in or attached to this Note, (b) each accounting term not
otherwise defined in this Note has the meaning assigned to it in accordance with
GAAP, (c) words in the singular or plural include the singular and plural and
pronouns stated in either the masculine, the feminine or neuter gender shall
include the masculine, feminine and neuter and (d) the use of the word
“including” in this Note shall be by way of example rather than limitation.  If
a stock split, stock dividend, stock combination or other similar event occurs
during any period over which an average price is being determined, then an
appropriate adjustment will be made to such average to reflect such event.

 

* * * * * *

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Note to be executed on its
behalf by the undersigned as of the 26th day of April 2006.

 

 

MEDICOR LTD.

 

 

 

 

 

By:

 /s/ Theodore R. Maloney

 

 

 

Name: Theodore R. Maloney

 

 

Title: Chief Executive Officer

 

--------------------------------------------------------------------------------


 

EXHIBIT I

 

MEDICOR LTD.

CONVERSION NOTICE

 

Reference is made to the Convertible Note (the “Note”) of MEDICOR LTD., a
Delaware corporation (the “Company”), in the original principal amount of
$37,500,000.00.  In accordance with and pursuant to the Note, the undersigned
hereby elects to convert the Conversion Amount (as defined in the Note) of the
Note indicated below into shares of Common Stock, par value $0.001 per share
(the “Common Stock”), of the Company, as of the date specified below. 
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Note.

 

Date of Conversion:

 

Aggregate Conversion Amount to be converted at the Fixed Conversion Price (as
defined in the Note):

 

Principal, applicable thereto, to be converted: 

 

Aggregate Conversion Amount to be converted pursuant to a Company Conversion (as
defined in the Note):

 

Principal, applicable thereto, to be converted:

 

Aggregate Interest Conversion Amount to be converted pursuant to a Company
Conversion:

 

Please confirm the following information:

 

Conversion Price:

 

Number of shares of Common Stock to be issued:

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 

 

 

 

 

Address:

 

 

 

 

 

Facsimile Number:

 

 

 

 

 

Authorization:

 

 

 

 

 

By:

 

 

 

 

 

Title:

 

 

 

 

 

Dated:

 

 

 

DTC Participant Number and Name (if electronic book entry transfer):

 

Account Number (if electronic book entry transfer):

 

I-1

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The Company hereby acknowledges this Conversion Notice and hereby directs
[Transfer Agent] to issue the above indicated number of shares of Common Stock
in accordance with the Transfer Agent Instructions dated                      ,
200   from the Company and acknowledged and agreed to by U.S. Stock Transfer
Corp.

 

 

MEDICOR LTD.

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

I-2

--------------------------------------------------------------------------------